                                                   Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 1 of 84



                                               1   BUCHALTER
                                                   A Professional Corporation
                                               2   JEFFREY M. JUDD (SBN: 136358)
                                                   PETER H. BALES (SBN: 251345)
                                               3   55 Second Street, Suite 1700
                                                   San Francisco, CA 94105-3493
                                               4   Telephone: (415) 227-0900
                                                   Fax:       (415) 227-0770
                                               5   Email:     jjudd@buchalter.com
                                                              pbales@buchalter.com
                                               6

                                               7   Attorneys for
                                                   THE VINEYARD HOUSE
                                               8
                                                                                 UNITED STATES DISTRICT COURT
                                               9
                                                                      NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
                                        10

                                        11         THE VINEYARD HOUSE,                                       CASE NO. 4:19-cv-1424-YGR
                                                                                                             [CONSOLIDATED CASE]
                                        12                         Plaintiff,

                                        13                vs.                                                JOINT SUBMISSION OF UPDATED
                                                                                                             TRIAL EXHIBIT LISTS SHOWING
                                        14         CONSTELLATION BRANDS U.S.                                 STIPULATIONS TO ADMISSIBILITY
                                                   OPERATIONS, INC.,                                         AND OBJECTIONS
                                        15
                                                                   Defendant.
                                        16

                                        17         CONSTELLATION BRANDS U.S.
                                                   OPERATIONS, INC.,
                                        18
                                                                   Plaintiff,
                                        19
                                                          vs.
                                        20
                                                   THE VINEYARD HOUSE,
                                        21
                                                                   Defendant.
                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
          BUCHALTER
                                                   BN 41831804v1                                         1
A P R O F E S S I ON A L C OR P OR A T I O N                               JOINT UPDATED TRIAL EXHIBITS LISTS - CASE NO. 4:19-cv-1424-YGR
           S A N F R AN C I S C O
                                                    Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 2 of 84



                                               1            As required by Paragraph 7 of Pretrial Order No. 1 (Dkt. 176), the parties hereby file their
                                               2   respective updated Exhibit Lists (a) identifying those exhibits for which a stipulation of
                                               3   admissibility exists with an “S” in the appropriate box and (b) listing the parties’ objections
                                               4   regarding those exhibits for which admissibility has not been stipulated. The Updated Exhibit List
                                               5   of plaintiff/consolidated-claim defendant The Vineyard House (“TVH”) is attached hereto as
                                               6   Exhibit A. The Updated Exhibit List of defendant/consolidated-claim plaintiff Constellation
                                               7   Brands U.S. Operations, Inc. (“CBUSO”) is attached hereto as Exhibit B. The parties each
                                               8   reserve the right to offer any exhibit identified on the other’s exhibit list. The parties further
                                               9   reserve all rights provided in the Federal Rules of Civil Procedure and Federal Rules of Evidence,
                                        10         including the right to seek a Court order allowing modification or supplementation of its
                                        11         respective Exhibits List. The parties reserve the right to raise other objections to exhibits other
                                        12         than authenticity (e.g., hearsay), depending on the purpose for which each exhibit is offered at
                                        13         trial.
                                        14         DATED: September 21, 2020                        BUCHALTER
                                                                                                    A Professional Corporation
                                        15

                                        16
                                                                                                    By: /s/ Jeffrey M. Judd
                                        17                                                                           JEFFREY M. JUDD
                                                                                                                      PETER H. BALES
                                        18                                                                               Attorneys for
                                                                                                                  THE VINEYARD HOUSE
                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28          BN 41831804v1                                        2
          BUCHALTER                                                        JOINT UPDATED TRIAL EXHIBITS LISTS - CASE NO. 4:19-cv-1424-YGR
A P R O F E S S I ON A L C OR P OR A T I O N
                 I R VIN E
Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 3 of 84




      EXHIBIT A




                                                  EXHIBIT A - PAGE 3
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 4 of 84



Exhibit A
Defendant Constellation Brands U.S. Operations Inc.’s Exhibit List
Exhibit                         Description                          Other Document   Identification Sponsoring   Stip. To     Obj.      Date
No.                                                                  Identifier       or Admission Witness         Admit                 Admitted

TX1001    2016-04-17 Email Miroglio to Nickel re Revised             ARG00000081                                              Hearsay
          Scope of Research                                                                                                  Relevancy
TX1002    2018-12-21 William Baldridge House Historical              ARG00001722                                              Hearsay
          Resources Technical Report                                                                                         Relevancy
TX1003    2016-06-00 Halter Valley Property History                  ARG00001840                                              Hearsay
                                                                                                                             Relevancy
TX1004    1906-12-31 To-Kalon Wines Ad in Pacific Wine and Spirit BV 0311                                            S
          Review BV 0311
TX1006    2015-07-16 Letter Beckstoffer to Schrader re            BV 0635                                                     Hearsay
          contract labeling provisions BV 0635                                                                               Relevancy
TX1007    2018-09-21 Constellation Brand - TO KALON               CBUSO000034                                                 Hearsay
          VINEYARD Council Innovation                                                                                        Relevancy
TX1008    2018-08-29 Email MacDonald to Capion re To              CBUSO000351                                                 Hearsay
          Kalon Sales                                                                                                        Relevancy
TX1009    Map - Oakville Station                                  CBUSO001485                                        S
TX1010    1881 St. Helena Survey Map                              CBUSO001486                                        S
TX1011    2019-06-06 Email to Wente and Janssens re               CBUSO001512                                                 Hearsay
          Invitation to Robert Mondavi Winery                                                                                Relevancy
TX1012    2019-06-03 Letter Shanken to Janssens re New York Wine  CBUSO001514                                                 Hearsay
          Experience                                                                                                         Relevancy
TX1013    2018 Robert Mondavi Winery Booth 5117 - New             CBUSO001527                                                 Hearsay
          York Wine Experience                                                                                               Relevancy
TX1014    2018-10-01 Workman to Nolan re CBrands Event            CBUSO001888                                                 Hearsay
          Marketing Overview                                                                                                 Relevancy
TX1015    2018-09-30 Memo Kettell to Wine Spectator re OVERVIEW - CBUSO001890                                                 Hearsay
          2018 Nine Spectator New York                                                                                       Relevancy
          Wine Experience
TX1016    2018-07-00 Robert Mondavi Winery Brand Value            CBUSO001972                                                 Hearsay
          Monitoring                                                                                                         Relevancy
TX1017    2019 To Kalon Certification RMW - Itinerary and         CBUSO002383                                                 Hearsay
          Participants                                                                                                       Relevancy
TX1018    2019 To Kalon Certification RMW - Itinerary and         CBUSO002512                                                 Hearsay
          Participants                                                                                                       Relevancy



                                                                                                                    EXHIBIT A - PAGE 4
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 5 of 84



TX1019   RMW, Schrader Cellars, To Kalon Vineyard Wine              CBUSO002784                        Hearsay
         - A Most Beautiful Evening                                                                   Relevancy
TX1020   2019-08-28 Email Ingriselli to Caravati re TKVC +          CBUSO003177                        Hearsay
         Professional Athletes                                                                        Relevancy
                                                                                                       Hearsay
TX1021   2016 To Kalon Highest Beauty - E-blast                     CBUSO003294                       Relevancy
                                                                                                       Hearsay
TX1022   2016 TKVC Highest Beauty - Pre-Order                       CBUSO003296                       Relevancy
                                                                                                       Hearsay
TX1023   2016 TKVC Highest Beauty inserts                           CBUSO005473                       Relevancy
TX1024   Robert Mondavi Winery - At the Vanguard of                 CBUSO005512                        Hearsay
         Wine                                                                                         Relevancy
TX1025   2016 RMW To Kalon Cabernet Sauvignon                       CBUSO005674                        Hearsay
         Reserve NSRP Tasting Note                                                                    Relevancy
TX1026   2016 RMW To Kalon Cabernet Sauvignon                       CBUSO005676                        Hearsay
         Reserve SRP Tasting Note                                                                     Relevancy
TX1027   1987-06-09 To Kalon Trademark Application, U.S. Reg. No.   CBUSO005686                  S
         1489619
TX1028   2011 Robert Mondavi Cabernet Sauvignon                     CBUSO005794                        Hearsay
         Reserve To Kalon Bottle                                                                      Relevancy
TX1029   2013 Robert Mondavi 50th Anniversary Cabernet              CBUSO005795                        Hearsay
         Sauvignon Reserve To Kalon 1.5L Bottle High- Res                                             Relevancy


TX1030   2013 Robert Mondavi 50th Anniversary Harvest of            CBUSO005796                        Hearsay
         Joy Red Wine 750ml Bottle, High -Res                                                         Relevancy
TX1031   2013 Robert Mondavi 50th Anniversary Reserve               CBUSO005797                        Hearsay
         Cabernet Sauvignon 750ml Bottle, High-Res                                                    Relevancy
                                                                                                       Hearsay
TX1032   2014 Robert Mondavi Reserve Fume Blanc                     CBUSO005798                       Relevancy
TX1033   2014 Robert Mondavi The Reserve Cabernet                   CBUSO005799                        Hearsay
         Sauvignon - white label                                                                      Relevancy
TX1034   2014 Robert Mondavi The Reserve Cabernet Sauvignon -       CBUSO005800                        Hearsay
         black label                                                                                  Relevancy
TX1035   2015 RMW The Reserve Cabernet Sauvignon                    CBUSO005801                        Hearsay
         750ml Bottle, High-Res                                                                       Relevancy
TX1036   2015 RMW Reserve Fume Blanc 750ml Bottle,                  CBUSO005802                        Hearsay
         High-Res                                                                                     Relevancy
TX1037   2016 Robert Mondavi The Reserve Cabernet                   CBUSO005803
         Sauvignon Bottle
TX1038   2016 Robert Mondavi Reserve Fume Blanc Bottle              CBUSO005804
TX1039   RMW The Reserve Cabernet Sauvignon 750ml Bottle, High      CBUSO005805
         Res


                                                                                                 EXHIBIT A - PAGE 5
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 6 of 84



TX1040   RMW Reserve Cabernet Sauvignon 750ml Bottle -                 CBUSO005806
         High Res
TX1041   2012 Robert Mondavi Reserve Fume Blanc Label                  CBUSO005808
TX1042   1993-11-03 To Kalon Vineyard Trademark                        CBUSO005813
                                                                                                 S
         Application, US Serial Number 74456021
TX1043   1887 Illustrations of Napa County, California -               CBUSO005916
                                                                                                 S
         H.W. Crabb
TX1044   To Kalon Vineyards Letterhead                                 CBUSO005918               S
TX1045   1933-10-31 United Stated Patent Office Trade- Mark 307,567,   CBUSO005919               S
         To-Kalon
TX1046   1906-06-12 To-Kalon Trade-Mark No. 53,905                     CBUSO005922               S
TX1047   2003-08-08 License Agreement b/t Mondavi and                  CBUSO006179
                                                                                                 S
         Beckstoffer
TX1048   2016-2019 Constellation Brands Net Sales                      CBUSO006185
                                                                                                 S
         Spreadsheet
TX1049   2003-03-28 Chain of Title - Original Mondavi                  CBUSO006186
                                                                                                 S
         Parcel
TX1050   Robert Mondavi, To Kalon - The Life of a                      CBUSO006353                     Hearsay
         Vineyard                                                                                     Relevancy
                                                                                                       Hearsay
TX1051   9-11-14 To Kalon Soil Composition                             CBUSO006378                    Relevancy
TX1052   2015-10-31 Wine Spectator: 2012 Mondavi Cabernet              CBUSO006380                     Hearsay
         Sauvignon Reserve - 95 Points                                                                Relevancy
TX1053   2015-08-00 Wine Spectator: 2012 Mondavi                       CBUSO006381                     Hearsay
         Cabernet Sauvignon Reserve - 95 Points                                                       Relevancy
TX1054   2012 Robert Mondavi Cabernet Sauvignon                        CBUSO006384                     Hearsay
         Reserve - History of Ratings                                                                 Relevancy
TX1055   2015-11-01 Wine Enthusiast: 2012 Mondavi                      CBUSO006387                     Hearsay
         Cabernet Sauvignon Reserve - 94 Points                                                       Relevancy
TX1056   Wine Enthusiast Ad: Some Wines Are Worth                      CBUSO006388                     Hearsay
         Celebrating - 2013 RMW Cabernet Sauvignon Reserve                                            Relevancy


TX1057   2018 Ad: The Reserve, 2016 Mondavi Cabernet                   CBUSO006410                     Hearsay
         Sauvignon                                                                                    Relevancy
TX1058   2018-10-29 The Wine Advocate Ad: 2106 Mondavi Fume            CBUSO006411                     Hearsay
         Blanc Reserve                                                                                Relevancy
                                                                                                       Hearsay
TX1059   2018 Robert Mondavi - Family of Wines Brochure                CBUSO006412                    Relevancy
                                                                                                       Hearsay
TX1060   2019-10-21 Tank Composition Summary                           CBUSO006604                    Relevancy
                                                                                                       Hearsay
TX1061   2019-04-00 Mondavi Price List                                 CBUSO006608                    Relevancy



                                                                                                 EXHIBIT A - PAGE 6
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 7 of 84


TX1062   2003-05-20 Deposition of Robert Mondavi (C-02-    CBUSO006609                                Hearsay
         5311 MMC)                                                                                   Relevancy
                                                                                                      Hearsay
TX1063   2019-05-29 TKVC Press Release                     CBUSO006842                               Relevancy
                                                                                                      Hearsay
TX1064   RMW Cabernet Reserve History (1966-2015)          CBUSO006915                               Relevancy
TX1065   2018-09-18 Letter Merriman to Beckstoffer w Ex.   CBUSO006916
                                                                                                S
         A
TX1066   2018-10-16 Letter Block to Merriman re To Kalon   CBUSO006940
                                                                                                S
         Settlement Agreement
TX1067   2018-10-04 Letter Merriman to Block w Ex. B re    CBUSO006943
                                                                                                S
         Settlement Agreement
TX1068   2019-01-28 Letter Beckstoffer to Warren re        CBUSO006946
                                                                                                S
         License Agreement
TX1069   1887-11-22 To Kalon Trade-Mark No. 14,692         CBUSO006949                          S
TX1071   2018-11-02 Letter Beckstoffer to Glaetzer re      CBUSO006965
                                                                                                S
         Contract
TX1072   2018-09-27 Letter Block to Merriman re To Kalon   CBUSO006969
                                                                                                S
         Settlement Agreement
TX1073   2019-03-21 Letter Beckstoffer to Warren re        CBUSO006972
         Revisions to Contract
TX1076   1987-11-19 Fume Blance Reserve, To-Kalon          CBUSO006989
                                                                                                S
         Vineyard 1986
TX1078   Beckstoffer Vineyards 2017 to Kalon Sublicenses   CBUSO006995                          S
TX1079   2019-08-30 Cease & Desist Letter Wilton to        CBUSO006996                                Hearsay
         Gerien                                                                                      Relevancy
                                                                                                      Hearsay
TX1081   1981-1983, 1987: NV Wine Auction - RMW Lots       CBUSO007026                               Relevancy
TX1082   1983 NV Wine Auction - RMW Lot - 1982 Cabernet    CBUSO007040                                Hearsay
         Sauvignon Special Selection                                                                 Relevancy
TX1083   1986 To Kalon Fume Blanc Reserve Label            CBUSO007101                          S
TX1084   1993 To-Kalon Fume Blanc Reserve Label            CBUSO007102                          S
TX1085   1998 To-Kalon Fume Blanc Back Label               CBUSO007103                          S
TX1086   2019-12-03 RMW To-Kalon SKUs data US +            CBUSO007106
                                                                                                S
         Retail
TX1087   2019-12-04 TKVC Sales                             CBUSO007109                          S
TX1088   2019-11-00 TKVC Sales                             CBUSO007110                          S     Hearsay
TX1089   To Kalon Aerial Map                               CBUSO007111                               Relevancy
TX1090   RMV Financials FY14-FY19                          CBUSO007113                          S
TX1091   2019-01-29 Email Gomez to Merriman ree TKV        CBUSO007129
                                                                                                S
         label requirements


                                                                                                EXHIBIT A - PAGE 7
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 8 of 84


TX1093   2018-10-11 eCalendar Entry - Block Call to            CBUSO007133
         Merriman
TX1094   2018-12-06 Email Block to Merriman re Contract        CBUSO007134                        S
TX1095   2018-10-04 Email Merriman to Block re                 CBUSO007138
                                                                                                  S
         Beckstoffer B issue
TX1097   2019-01-07 Email Merriman to Block re TKV             CBUSO007148
                                                                                                  S
         License Agreement
TX1099   2018-10-11 Email Merriman to Block re COLAs           CBUSO007190                        S
TX1100   RMW Financials w Added Summary Tab FY14-              CBUSO007207
                                                                                                  S
         FY19
TX1101   TK Bottling Volumes v3                                CBUSO007225                        S
TX1102   1994-11-22 Evening Star Special Notice p. 3, col.     CBUSO007406
                                                                                                  S
         1
TX1103   1907-11-25 Evening Star p. 8, cols. 6-7               CBUSO007407                        S
TX1104   1890-05-26 Evening Star p. 2, col. 2 re TKV           CBUSO007408                        S
TX1105   1897-11-22 Evening Star p. 4, col. 4 re TK Wine       CBUSO007409
                                                                                                  S
         Co.
TX1106   1902-11-22 Evening Star p. 5, col. 2 re: TK Wine      CBUSO007410
                                                                                                  S
         Co.
TX1107   1890-11-24 Evening Star p. 8, col. 2                  CBUSO007411                        S
TX1108   1901-11-20 Evening Star p. 4, col. 4 re TK Wine Co.   CBUSO007412                        S

TX1109   1894-11-10 Evening Star p. 3, col. 1 re TK Wine       CBUSO007413
                                                                                                  S
         Co.
TX1110   1911-11-28 Evening Star p. 8, col. 1 re TK Wines      CBUSO007414
                                                                                                  S
         for Thanksgiving
TX1111   1891-11-24 Evening Star p. 8, col. 1 re               CBUSO007415
                                                                                                  S
         Thanksgiving wines
TX1112   1893-11-28 Evening Star p. 3, col. 2 re TK Wine       CBUSO007416
                                                                                                  S
         Co.
TX1113   1903-11-24 Evening Star p. 6, col. 2                  CBUSO007417                        S
TX1114   1893-09-21 Evening Star, p. 1, col. 2                 CBUSO007418                        S
TX1115   1904-11-22 Evening Star, p. 5, col. 2                 CBUSO007419                        S     Hearsay
TX1116   2019-03-00 RMW June 19 Forecast                       CBUSO007432                             Relevancy
TX1117   2019-10-23 To Kalon on the Road Overview              CBUSO007498                              Hearsay
         Montreal                                                                                      Relevancy
TX1118   2019-11-00 RMW FY21 Tactical H1 PR Plan Nov           CBUSO007779                              Hearsay
         2019                                                                                          Relevancy



                                                                                                  EXHIBIT A - PAGE 8
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 9 of 84


                                                                                                        Hearsay
TX1119   2019-00-00 RMW To Kalon FAQ LR1                                CBUSO007823                    Relevancy
TX1120   2020-00-00 F20 Approved Budget Template -                      CBUSO010011
                                                                                                  S
         Robert Mondavi Winery
TX1121   2014-00-00 RMW 31423 CSR Release Complete Brochure             CBUSO012159                     Hearsay
         MR1                                                                                           Relevancy
TX1122   2018-04-25 Email de Vere to Collar, Wente re                   CBUSO014614                     Hearsay
         Mark's Presentation                                                                           Relevancy
                                                                                                        Hearsay
TX1123   Photo (Color): RMW Winery Construction                         CBUSO014617                    Relevancy
TX1124   1966 RMW Fume Blanc Label                                      CBUSO014618               S     Hearsay
TX1125   Photo: Woman Wine Thief                                        CBUSO014619                    Relevancy
                                                                                                        Hearsay
TX1126   Men Planting                                                   CBUSO014620                    Relevancy
                                                                                                        Hearsay
TX1127   Man                                                            CBUSO014621                    Relevancy
                                                                                                        Hearsay
TX1128   Photo of Winery                                                CBUSO014622                    Relevancy
                                                                                                        Hearsay
TX1129   Old Presses                                                    CBUSO014623                    Relevancy
                                                                                                        Hearsay
TX1130   To-Kalon Logo                                                  CBUSO014624                    Relevancy
                                                                                                        Hearsay
TX1131   To Kalon Vineyard article with exterior photo                  CBUSO014625                    Relevancy
                                                                                                        Hearsay
TX1132   To Kalon Store                                                 CBUSO014626                    Relevancy
                                                                                                        Hearsay
TX1133   Photo: Vine with grapes                                        CBUSO014627                    Relevancy
                                                                                                        Hearsay
TX1134   Napa Valley Welcome Sign                                       CBUSO014628                    Relevancy
TX1135   To Kalon Winery 1878, Wine Cellar, Distillery and              CBUSO014629
                                                                                                  S
         Residence of H.W. Crabb's
                                                                                                        Hearsay
TX1136   Oakville snow                                                  CBUSO014630                    Relevancy
                                                                                                        Hearsay
TX1138   2019-05-00 Brand Team Meeting                                  CBUSO014973                    Relevancy
TX1139   2011-2018 To-Kalon Bottling Data, Block Detail                 CBUSO015850
                                                                                                  S
         by Vintage
TX1140   2020-02-07 TVH Application for and                             CBUSO015914               S
         Certification/Exemption of Label/Bottle Approval, Serial No.
         200023
TX1141   2002-09-00 To Kalon History by Wemyss,                         CBUSO015921                     Hearsay
         CBUSO015921                                                                                   Relevancy
TX1142   2019-10-08 Email Caravati to Seethoff et al re                 CBUSO015930                     Hearsay
         Robert Mondavi Winery Press Influencer Recap                                                  Relevancy
TX1143   2020-02-07 TVH Application for and Certification/Exemption     CBUSO015946               S
         of Label/Bottle Approval,
         Serial No. 100025
TX1144   Luxury Bran Status Index - Premium Wines - 2016                CBUSO016595                     Hearsay
         LBSI with Comparative Slides CBUSO016595                                                      Relevancy




                                                                                                  EXHIBIT A - PAGE 9
                             Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 10 of 84



TX1145   2014-05-14 10 Things Every Wine Lover Should             CBUSO017075                          Hearsay
         Know About Robert Mondavi Winery, Wine- Searcher News                                        Relevancy
         & Features
TX1146   Robert Mondavi Winery: An American Icon                  CBUSO017092                          Hearsay
         Approaches 50 - The Daily Meal                                                               Relevancy
                                                                                                       Hearsay
TX1147   The Best Red Wines to Drink in 2020 - Departures         CBUSO017096                         Relevancy
                                                                                                       Hearsay
TX1148   2019-04-00 The Tasting Panel                             CBUSO017115                         Relevancy
TX1149   Vertical Tastings of Mondavi’s Cabernet                  CBUSO017236                          Hearsay
         Sauvignon Reserve and I Block TKV Fume Blanc                                                 Relevancy
TX1150   Ken's Wine Guide of 2013 Robert Mondavi                  CBUSO017245                          Hearsay
         Cabernet Sauvignon                                                                           Relevancy
TX1151   2016-01-30 This Cabernet from Mondavi made our           CBUSO017251                          Hearsay
         expert say ‘wow’ - MarketWatch                                                               Relevancy
TX1152   2016-12-14 Last-minute gifts that will make the          CBUSO017371                          Hearsay
         wine lover swoon - Chicago Tribune                                                           Relevancy
TX1153   2020-01-13 TTBGov - 2019 Offers in Compromise            CBUSO017386
                                                                                                S
         Accepted
TX1154   2019-01-31 Jeb Dunnuck - 2015 RMW Cabernet               CBUSO017393                          Hearsay
         Sauvignon To Kalon                                                                           Relevancy
                                                                                                       Hearsay
TX1155   2015 TVH Cabernet Sauvignon Bottle                       CBUSO017395                         Relevancy
TX1156   2016-12-14 Last-minute gift that will make the           CBUSO017423                          Hearsay
         sine love swoon - Chicago Tribune                                                            Relevancy
TX1157   2020-01-28 TTBGov - 2020 Offers in Compromise            CBUSO017424
                                                                                                S
         Accepted
TX1158   TVH Back Label - landscape                               CBUSO017573                   S
TX1159   2018-02-01 TTBGov - 2015 Offers in Compromise            CBUSO017589
                                                                                                S
         Accepted
TX1160   2019-03-18 TTBGov - 2018 Offers in Compromise            CBUSO017591
                                                                                                S
         Accepted
                                                                                                       Hearsay
TX1161   2019-12-01 Wine Enthusiast                               CBUSO017600                         Relevancy
TX1162   2018-02-01 TTBGov - 2016 Offers in Compromise            CBUSO017601
                                                                                                S
         Accepted
TX1163   2018-02-01 TTBGov - 2017 Offers in Compromise            CBUSO017726
                                                                                                S
         Accepted
TX1164   2018-02-01 TTBGov - 2014 Offers in Compromise Accepted   CBUSO017740                   S




                                                                                                EXHIBIT A - PAGE 10
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 11 of 84


TX1165   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO017742                       Hearsay
         Valley Beckstoffer To Kalon                                                                   Relevancy
         Vineyard MMXIII 2013 | Wine Rating
TX1166   Wine Spectator - Alejandro Bulgheroni Cabernet               CBUSO017745                       Hearsay
         Sauvignon Oakville Lithology Beckstoffer To Kalon Vineyard                                    Relevancy
         2014 | Wine Rating                                                                             Hearsay
TX1167   e.g. Burgundy 2000 - 2018 Amici Cellars                      CBUSO017755                      Relevancy
                                                                                                        Hearsay
TX1168   e.g. Burgundy 2000 - 2018 Schrader Cellars                   CBUSO017763                      Relevancy
                                                                                                        Hearsay
TX1169   e.g. Burgundy 2000 - 2017 Purlieu                            CBUSO017842                      Relevancy
                                                                                                        Hearsay
TX1170   e.g. Burgundy 2000 - 2017 AXR Winery                         CBUSO017859                      Relevancy
                                                                                                        Hearsay
TX1171   e.g. Burgundy 2000 - 2018 Paul Hobbs                         CBUSO017867                      Relevancy
TX1172   Wine Spectator - Carter Cabernet Sauvignon Napa Valley       CBUSO017876                       Hearsay
         Beckstoffer To Kalon Vineyard The Grand                                                       Relevancy
         Daddy 2013 | Wine Rating                                                                       Hearsay
TX1173   e.g. Burgundy 2000 - 2018 TOR                                CBUSO017879                      Relevancy
TX1174   Wine Spectator - Paul Hobbs Cabernet Sauvignon               CBUSO017892                       Hearsay
         Oakville Beckstoffer To Kalon Vineyard 2013 | Wine Rating                                     Relevancy


TX1175   Wine Spectator - Emmitt-Scorsone Cabernet Sauvignon Napa     CBUSO017895                       Hearsay
         Valley Judge Palmer Beckstoffer                                                               Relevancy
         To Kalon Vineyard 2015 | Wine Rating
TX1176   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO017898                       Hearsay
         Beckstoffer To Kalon Vineyard                                                                 Relevancy
         2013 | Wine Rating                                                                             Hearsay
TX1177   e.g. Burgundy 2000 - 2017 Cliff Lede                         CBUSO017914                      Relevancy
TX1178   Wine Spectator - Alejandro Bulgheroni Cabernet Sauvignon     CBUSO017938                       Hearsay
         Oakville Lithology Beckstoffer To                                                             Relevancy
         Kalon Vineyard 2015 | Wine Rating
TX1179   Wine Spectator - The Debate Cabernet Sauvignon Napa          CBUSO017941                       Hearsay
         Valley Beckstoffer To Kalon Vineyard 2015                                                     Relevancy
         | Wine Rating
TX1180   Wine Spectator - Carter Cabernet Sauvignon Napa              CBUSO017944                       Hearsay
         Valley Beckstoffer To Kalon Vineyard The Grand Daddy                                          Relevancy
         2014 | Wine Rating
TX1181   Wine Spectator - Macauley Cabernet Sauvignon Napa Valley     CBUSO017947                       Hearsay
         Beckstoffer To Kalon Vineyard 2015                                                            Relevancy
         | Wine Rating
TX1182   Wine Spectator - Schrader Cellars Cabernet                   CBUSO017950                       Hearsay
         Sauvignon Napa Valley T6 Beckstoffer To Kalon Vineyard                                        Relevancy
         2015 | Wine Rating
TX1183   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO017953                       Hearsay
         Valley CCS Beckstoffer To                                                                     Relevancy
         Kalon Vineyard 2014 | Wine Rating

                                                                                                 EXHIBIT A - PAGE 11
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 12 of 84



TX1184   Wine Spectator - Schrader Cellars Cabernet                  CBUSO017956                        Hearsay
         Sauvignon Napa Valley RBS Beckstoffer To Kalon Vineyard                                       Relevancy
         2014 | Wine Rating
TX1185   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa   CBUSO017959                        Hearsay
         Valley T6 Beckstoffer To Kalon                                                                Relevancy
         Vineyard 2013 | Wine Rating                                                                    Hearsay
TX1186   e.g. Burgundy 2000 - 2018 Alejandro Bulgheroni              CBUSO017972                       Relevancy
TX1187   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa   CBUSO017981                        Hearsay
         Valley Beckstoffer To Kalon                                                                   Relevancy
         Vineyard 2016 | Wine Rating
TX1188   Wine Spectator - Tor Cabernet Sauvignon Napa Valley         CBUSO017985                        Hearsay
         Beckstoffer To Kalon Vineyard 2014 |                                                          Relevancy
         Wine Rating                                                                                    Hearsay
TX1189   e.g. Burgundy 2000 - 2017 Alpha Omega                       CBUSO017988                       Relevancy
TX1190   Wine Spectator - Judge Palmer Cabernet Sauvignon Napa       CBUSO018007                        Hearsay
         Valley Beckstoffer To Kalon Vineyard 2015 | Wine Rating                                       Relevancy
                                                                                                        Hearsay
TX1191   e.g. Burgundy 2000 - 2016 Stewart                           CBUSO018010                       Relevancy
TX1192   Wine Spectator - Paul Hobbs Cabernet Sauvignon Napa         CBUSO018013                        Hearsay
         Valley Beckstoffer To Kalon Vineyard 2014                                                     Relevancy
         | Wine Rating                                                                                  Hearsay
TX1193   e.g. Burgundy 2000 - 2017 B Cellars                         CBUSO018016                       Relevancy
TX1194   Wine Spectator - Purlieu Cabernet Sauvignon Napa Valley     CBUSO018029                        Hearsay
         Beckstoffer To Kalon Vineyard 2013 |                                                          Relevancy
         Wine Rating
TX1195   Wine Spectator - B Cellars Cabernet Sauvignon Napa Valley   CBUSO018032                        Hearsay
         Beckstoffer To Kalon Vineyard 2015                                                            Relevancy
         | Wine Rating
TX1196   Wine Spectator - Stewart Cabernet Sauvignon                 CBUSO018042                        Hearsay
         Napa Valley Nomad Beckstoffer To Kalon Vineyard 2016 |                                        Relevancy
         Wine Rating                                                                                    Hearsay
TX1197   e.g. Burgundy - 2017 Macauley Vineyard                      CBUSO018045                       Relevancy
TX1198   Wine Spectator - Stewart Cellars Cabernet                   CBUSO018057                        Hearsay
         Sauvignon Napa Valley T6 Beckstoffer To Kalon Vineyard                                        Relevancy
         2016 | Wine Rating
TX1199   Wine Spectator - Knights Bridge Cabernet Sauvignon Napa     CBUSO018060                        Hearsay
         Valley Beckstoffer To Kalon                                                                   Relevancy
         Vineyard 2013 | Wine Rating
TX1200   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa   CBUSO018063                        Hearsay
         Valley RBS Beckstoffer To                                                                     Relevancy
         Kalon Vineyard 2013 | Wine Rating



                                                                                                 EXHIBIT A - PAGE 12
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 13 of 84


TX1201   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO018066                       Hearsay
         Valley RBS Beckstoffer To                                                                     Relevancy
         Kalon Vineyard 2014 | Wine Rating                                                              Hearsay
TX1202   e.g. Burgundy 2000 - 2016 Realm                              CBUSO018069                      Relevancy
                                                                                                        Hearsay
TX1203   e.g. Burgundy 2000 - 2016 Chateau Boswell                    CBUSO018078                      Relevancy
TX1204   Wine Spectator - Paul Hobbs Cabernet Sauvignon Napa          CBUSO018085                       Hearsay
         Valley Beckstoffer To Kalon Vineyard 2015                                                     Relevancy
         | Wine Rating                                                                                  Hearsay
TX1205   e.g. Burgundy 2000 - 2015 World's End                        CBUSO018089                      Relevancy
TX1206   Wine Spectator - Justice Poetic Justice Beckstoffer          CBUSO018092                       Hearsay
         To Kalon Napa Valley 2015 | Wine Rating                                                       Relevancy
TX1207   Wine Spectator - Schrader Cellars Cabernet                   CBUSO018095                       Hearsay
         Sauvignon Napa Valley RBS Beckstoffer To Kalon Vineyard                                       Relevancy
         2016 | Wine Rating
TX1208   Wine Spectator - Schrader Cellars Cabernet                   CBUSO018098                       Hearsay
         Sauvignon Napa Valley CCS Beckstoffer To Kalon Vineyard                                       Relevancy
         2016 | Wine Rating
TX1209   Wine Spectator - Schrader Cellars Cabernet                   CBUSO018101                       Hearsay
         Sauvignon Napa Valley Beckstoffer To Kalon Vineyard 2015                                      Relevancy
         | Wine Rating
TX1210   Wine Spectator - Schrader Cellars Cabernet                   CBUSO018104                       Hearsay
         Sauvignon Napa Valley CCS Beckstoffer To Kalon Vineyard                                       Relevancy
         2015 | Wine Rating
TX1211   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO018107                       Hearsay
         Valley RBS Beckstoffer To                                                                     Relevancy
         Kalon Vineyard 2015 | Wine Rating
TX1212   Wine Spectator - Alpha Omega Cabernet                        CBUSO018110                       Hearsay
         Sauvignon Oakville Beckstoffer To Kalon 2015 | Wine Rating                                    Relevancy


TX1213   Wine Spectator - Cliff Lede Cabernet Sauvignon Napa Valley   CBUSO018113                       Hearsay
         Beckstoffer To Kalon Vineyard 2015                                                            Relevancy
         | Wine Rating
TX1214   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO018116                       Hearsay
         Valley Beckstoffer To Kalon                                                                   Relevancy
         Vineyard MMXV 2015 | Wine Rating                                                               Hearsay
TX1215   e.g. Burgundy 2000 - 2016 Bacio Divino                       CBUSO018129                      Relevancy
TX1216   Wine Spectator - Alpha Omega Cabernet                        CBUSO018136                       Hearsay
         Sauvignon Oakville Beckstoffer To Kalon 2014                                                  Relevancy
TX1217   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO018139                       Hearsay
         Valley CCS Beckstoffer To                                                                     Relevancy
         Kalon Vineyard 2013 | Wine Rating
TX1218   Wine Spectator - Tor Cabernet Sauvignon Napa Valley          CBUSO018151                       Hearsay
         Beckstoffer To Kalon 2013 | Wine Rating                                                       Relevancy


                                                                                                 EXHIBIT A - PAGE 13
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 14 of 84


                                                                                                        Hearsay
TX1219   e.g. Burgundy 2000 - 2017 Carter Cellars                     CBUSO018167                      Relevancy
TX1220   Wine Spectator - Cliff Lede Cabernet Sauvignon Napa Valley   CBUSO018202                       Hearsay
         Beckstoffer To Kalon Vineyard 2016                                                            Relevancy
         | Wine Rating
TX1221   Wine Spectator - Macauley Cabernet Sauvignon Napa Valley     CBUSO018205                       Hearsay
         Beckstoffer To Kalon Vineyard 2013                                                            Relevancy
         | Wine Rating
TX1222   Wine Spectator - Alpha Omega Cabernet                        CBUSO018208                       Hearsay
         Sauvignon Oakville Beckstoffer To Kalon 2013 | Wine Rating                                    Relevancy


TX1223   Wine Spectator - Schrader Cellars Cabernet                   CBUSO018212                       Hearsay
         Sauvignon Napa Valley Beckstoffer To Kalon Vineyard                                           Relevancy
         MMXIV 2014 | Wine Rating                                                                       Hearsay
TX1224   e.g. Burgundy - 2017 Vice Versa                              CBUSO018215                      Relevancy
TX1225   Wine Spectator - Macauley Cabernet Sauvignon Napa Valley     CBUSO018222                       Hearsay
         Beckstoffer To Kalon Vineyard 2014                                                            Relevancy
         | Wine Rating
TX1226   Wine Spectator - Carter Cabernet Sauvignon Napa Valley       CBUSO018240                       Hearsay
         Beckstoffer To Kalon Vineyard The Three                                                       Relevancy
         Kings 2014 | Wine Rating
TX1227   Wine Spectator - Tor Cabernet Sauvignon Napa                 CBUSO018243                       Hearsay
         Valley Beckstoffer To Kalon 2016 | Wine Rating                                                Relevancy
                                                                                                        Hearsay
TX1228   e.g. Burgundy 2000 - 2016 Guarachi Family Wines              CBUSO018251                      Relevancy
TX1229   Wine Spectator - To Kalon Vineyard Company Cabernet          CBUSO018255                       Hearsay
         Sauvignon Oakville Highest Beauty 2016                                                        Relevancy
         | Wine Rating
TX1230   e.g. Burgundy 2000 - 2016 Bounty Hunter Rare                 CBUSO018258                       Hearsay
         Wines                                                                                         Relevancy
TX1231   Wine Spectator - Macauley Cabernet Sauvignon Napa Valley     CBUSO018327                       Hearsay
         Beckstoffer To Kalon Vineyard 2016                                                            Relevancy
         | Wine Rating
TX1232   Wine Spectator - Paul Hobbs Cabernet Sauvignon               CBUSO018330                       Hearsay
         Napa Valley Beckstoffer To Kalon Vineyard 2016                                                Relevancy
                                                                                                        Hearsay
TX1233   e.g. Burgundy 2000 - 2017 The Debate                         CBUSO018335                      Relevancy
TX1234   Wine Spectator - Realm Beckstoffer To Kalon                  CBUSO018343                       Hearsay
         Napa Valley 2013 Wine Rating                                                                  Relevancy
                                                                                                        Hearsay
TX1235   e.g. Burgundy 2000 - 2015 Tres Perlas                        CBUSO018346                      Relevancy
TX1236   Wine Spectator - Schrader Cellars Cabernet Sauvignon Napa    CBUSO018350                       Hearsay
         Valley Beckstoffer To Kalon                                                                   Relevancy
         Vineyard 2016 | Wine Rating



                                                                                                 EXHIBIT A - PAGE 14
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 15 of 84


TX1237   Wine Spectator - Schrader Cellars Cabernet                  CBUSO018353                        Hearsay
         Sauvignon Napa Valley Beckstoffer To Kalon Vineyard 2014                                      Relevancy
         | Wine Rating
TX1238   Wine Spectator - B Cellars Cabernet Sauvignon Napa Valley   CBUSO018356                        Hearsay
         Beckstoffer To Kalon Vineyard 2014                                                            Relevancy
         | Wine Rating
TX1239   Wine Spectator - Robert Mondavi Cabernet Sauvignon          CBUSO018365                        Hearsay
         Oakville To Kalon Vineyard The                                                                Relevancy
         Reserve 2016 | Wine Rating                                                                     Hearsay
TX1240   TKV Scores                                                  CBUSO018368                       Relevancy
TX1241   2009-08-00 Brands Using "To-Kalon" - Updated                CBUSO018369                        Hearsay
         with WS Scores_MM                                                                             Relevancy
TX1242   Robert Mondavi To Kalon Ratings from The Wine               CBUSO018370                        Hearsay
         Advocate (2014-2018)                                                                          Relevancy
TX1243   Wine Spectator - Robert Mondavi Fume Blanc Napa Valley      CBUSO018375                        Hearsay
         To Kalon Vineyard Reserve 2015 |                                                              Relevancy
         Wine Rating
TX1244   2009-08-00 Brands Using "To Kalon" (per Justin              CBUSO018378                        Hearsay
         Seidenfeld)                                                                                   Relevancy
TX1245   PR: Desire of To Kalon, To Kalon Council Kick-              CBUSO018379                        Hearsay
         Off PR Slides_FINAL                                                                           Relevancy
TX1246   Wine Spectator - Robert Mondavi Fume Blanc Napa Valley      CBUSO018382                        Hearsay
         To Kalon Vineyard Reserve 2014 | Wine Rating                                                  Relevancy


TX1247   Wine Spectator - Robert Mondavi Cabernet Sauvignon          CBUSO018385                        Hearsay
         Oakville To Kalon Vineyard The                                                                Relevancy
         Reserve 2014 | Wine Rating
TX1248   Wine Spectator - Robert Mondavi Cabernet Sauvignon          CBUSO018388                        Hearsay
         Oakville To Kalon Vineyard The                                                                Relevancy
         Reserve 2015 | Wine Rating
TX1249   2018-11-14 et al Sublicensee Tasting Analysis -             CBUSO018391                        Hearsay
         Schrader                                                                                      Relevancy
TX1250   Wine Spectator - Robert Mondavi Fume Blanc                  CBUSO018401                        Hearsay
         Napa Valley To Kalon Vineyard Reserve 2017 | Wine Rating                                      Relevancy


TX1251   2019-01-16 RMW - Competitor Wine Analysis -                 CBUSO018405                        Hearsay
         Sweet Whites                                                                                  Relevancy
TX1252   2019-08-05 Wine Tasting Notes 3 (AEO) - Cabernet Franc      CBUSO018753                        Hearsay
         Flight #2                                                                                     Relevancy
TX1253   2013-03-13 Email Siegel to Janssens, DeWyer re              CBUSO018754                        Hearsay
         Beckstoffer To Kalon Scores                                                                   Relevancy



                                                                                                 EXHIBIT A - PAGE 15
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 16 of 84



TX1254   2013-10-10 Email Janssens to Bosch re TK                    CBUSO018755                        Hearsay
         Beckstoffer                                                                                   Relevancy
TX1255   Facebook - Blue Lifestyle3 - The Vineyard House             CBUSO018756                        Hearsay
         Winery - Home                                                                                 Relevancy
TX1256   2015-09-01 Beckstoffer Vineyards - To Kalon                 CBUSO018757                        Hearsay
         Vineyard Wine                                                                                 Relevancy
TX1257   2013-10-10 Email Janssens to Bosch re TK                    CBUSO018779                        Hearsay
         Beckstoffer                                                                                   Relevancy
TX1258   2017-06-23 ETS Laboratories Report # 1030267 -              CBUSO018817                        Hearsay
         Schrader Analysis Part 1                                                                      Relevancy
                                                                                                        Hearsay
TX1259   Beckstoffer Vineyards - To Kalon Vineyard Wine              CBUSO018831                       Relevancy
TX1260   2019-08-05 Wine Tasting Notes 2 (AEO) -                     CBUSO018869                        Hearsay
         Cabernet Franc Analysis                                                                       Relevancy
                                                                                                        Hearsay
TX1261   2014-06-09 Wine Tasting Notes (AEO)                         CBUSO018870                       Relevancy
TX1262   2014-06-05 Email Watts to Cadamatre re Bottles              CBUSO018871                        Hearsay
         for our Style tasting                                                                         Relevancy
TX1265   2016-10-24 ETS Laboratories Report # 965972 -               CBUSO019040                        Hearsay
         Schrader Analysis Part 2                                                                      Relevancy
TX1266   2019-09-05 Wine Market Council U.S. Wine                    CBUSO019213                        Hearsay
         Consumer Segmentation Slide Handbook                                                          Relevancy
                                                                                                        Hearsay
TX1267   2015-06-09 To Kalon Certification Overview                  CBUSO019257                       Relevancy
TX1268   20120-06-28 Consumer To Kalon Certification                 CBUSO019264                        Hearsay
         Agenda                                                                                        Relevancy
TX1269   2015-06-08 RMW To Kalon Certification                       CBUSO019266                        Hearsay
         Schedule - Domestic                                                                           Relevancy
TX1270   2012 To Kalon Certification                                 CBUSO019271                        Hearsay
                                                                                                       Relevancy
TX1273   2020-02-07 Application for and Certification/Exemption of   CBUSO019287                 S
         Label/Bottle Approval of William Cole Vineyards, OMB No.
         1513-0020 -
         3,Serial No. 180004, CBUSO019287
TX1274   2018-01-31 Application for and Certification/Exemption of   CBUSO019291                 S
         Label/Bottle Approval of William Cole Vineyards, OMB No.
         1513-0020,
         CBUSO019291
TX1275   History of Inglenook, Napa Valley Historic Wine             CBUSO019294                        Hearsay
         Estate                                                                                        Relevancy
TX1276   2020-08-09 COLAs Search Results                             CBUSO019343                 S



                                                                                                 EXHIBIT A - PAGE 16
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 17 of 84


TX1277   2020-03-06 Application for and Certification/Exemption of   CBUSO019344                 S
         Label/Bottle Approval of The Vineyard House, OMB No.
         1513-0020 - 8,
         Serial No. 200034, CBUSO019344
TX1278   2020-03-06 Application for and Certification/Exemption of   CBUSO019347                 S
         Label/Bottle Approval of The Vineyard House, OMB No.
         1513-0020 - 7,
         Serial No. 200033, CBUSO019347
TX1279   Google Map Photo of To-Kalon Farm                           CBUSO019351                 S
TX1280   2020-02-07 Application for and Certification/Exemption of   CBUSO019352                 S
         Label/Bottle Approval of The Vineyard House, OMB No.
         1513-0020 - 4,
         Serial No. 200022, CBUSO019352
TX1281   2012-11-26 Coppola's transformation of Rubicon              CBUSO019356                        Hearsay
         to Inglenook complete - Decanter                                                              Relevancy
TX1282   2020-08-09 Beckstoffer Vineyards: To Kalon                  CBUSO019359                        Hearsay
         Vineyard Wine                                                                                 Relevancy
TX1283   2001-10-17 The Glory That Was Inglenook | Wine              CBUSO019396                        Hearsay
         Spectator                                                                                     Relevancy
TX1284   2017-04-02 Coppola's transformation of Rubicon              CBUSO019405                        Hearsay
         to Inglenook complete - Decanter 2                                                            Relevancy
TX1287   2020-08-09 Beckstoffer Vineyards: To Kalon                  CBUSO019424                        Hearsay
         Vineyard Wine - Internet Archives                                                             Relevancy
TX1289   2016-10-31 Application for and Certification/Exemption of   CBUSO019450                 S
         Label/Bottle Approval of William Cole Vineyards, OMB No.
         1513-0020 -
         10, CBUSO019450
TX1290   2016-08-15 Application for and Certification/Exemption of   CBUSO019453                 S
         Label/Bottle Approval
         of William Cole Vineyards, OMB No. 1513-0020 - 11,
         CBUSO019453
TX1291   2013-01-10 Francis Ford Coppola restoring                   CBUSO019457                        Hearsay
         Inglenook's legacy                                                                            Relevancy
TX1292   2017-01-24 Application for and Certification/Exemption of   CBUSO019468                 S
         Label/Bottle Approval of William Cole Vineyards, OMB No.
         1513-0020 -
         9, CBUSO019468
TX1293   1994 Corporation Grant Deed NCEWLP, APN                     CBUSO019471
                                                                                                 S
         027-240-013
TX1294   1994 Corporation Grant Deed NCEWLP, APN                     CBUSO019474
                                                                                                 S
         027-240-012, -013, 014


                                                                                                 EXHIBIT A - PAGE 17
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 18 of 84



TX1295   1976 Corporation Grant Deed Oakville Assoc                CBUSO019477
                                                                                                 S
         FC+EC
TX1296   1994 Corporation Grant Deed NCEWLP_027-200-               CBUSO019482
                                                                                                 S
         007.08_027-240-011
TX1297   1994 Corporation Grant Deed NCEWLP, APN                   CBUSO019485
                                                                                                 S
         027-240-010.012.014
TX1298   1994 Corporation Grant Deed NCEWLP, APN                   CBUSO019488
                                                                                                 S
         027-240-011.012 (1994 023966)
TX1299   To-Kalon Farms Napa Valley Food & Wine                    CBUSO019491
         Experience.mp4
TX1300   1994 Corporation Grant Deed NCEWLP, APN                   CBUSO019492
                                                                                                 S
         027-240-013.014
TX1301   1994 Corporation Grant Deed NCEWLP, APN                   CBUSO019495
                                                                                                 S
         027-240-010.011.012 (1994 023965)
TX1302   2015 TVH Wine Bottles (3) - Front Labels                  TVH_00000001
TX1303   2015 TVH Wine Bottles (3) - Back Labels                   TVH_00000002
TX1304   2015 TVH Block 8 The Boss Vineyard Cabernet Sauvignon -   TVH_00000003
         Front Label
TX1305   2015 TVH Block 8 The Boss Vineyard Cabernet               TVH_00000004
         Sauvignon - Back Label
TX1306   2015 TVH Block 5 Crabb's Black Burgundy                   TVH_00000005
         Cabernet Sauvignon - Front Label
TX1307   2015 TVH Block 5 Crabb's Black Burgundy                   TVH_00000006
         Cabernet Sauvignon - Back Label
TX1308   2015 TVH Cabernet Sauvignon, H.W. Crabb's To-             TVH_00000007
         Kalon Vineyard - Front Label
TX1309   2015 TVH Cabernet Sauvignon, H.W. Crabb's To-             TVH_00000008
         Kalon Vineyard - Back Label
TX1310   1980-03-00 The Vineyards and Wine of H.W.                 TVH_00000128                  S
         Crabb, Oakville, Ca. and HIs To-Kalon Label by Heintz
                                                                                                        Hearsay
TX1311   2016-04-13 The True Story of To-Kalon Vineyard            TVH_00000197                        Relevancy
TX1312   1952 Aerial Map from UCB                                  TVH_00002243                  S
TX1313   Napa Valley Historical Aerial Photomosaic 1940-           TVH_00002244
                                                                                                 S
         42
TX1314   2019-03-08 Email Nickel to Ashe re The Vineyard           TVH_00002432
                                                                                                       Hearsay
         House Food & Wine Experience



                                                                                                 EXHIBIT A - PAGE 18
                             Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 19 of 84


TX1315   2019-03-13 Email Zachariadis to Ash re Social             TVH_00002478
                                                                                                      Hearsay
         Media
TX1316   TVH Event-Graphic - Invitation from Jeremy J.             TVH_00002479
                                                                                                      Hearsay
         Nickel
TX1317   2019-03-17 Email Phelps to Ash re Reminder to RSVP to The TVH_00002526                       Hearsay
         Vineyard House Food & Wine Experience

TX1318   2018-01-01 Trademark License Agreement                    TVH_00002528
                                                                                                      Relevancy
         between Nickel and TVH, TVH_00002528
TX1319   2018-06-22, 2018-01-31 Compilation of William Cole        TVH_00003818                 S
         Vineyards Applications for and Certification/Exemption of
         Label/Bottle Approval, 2015TTB, Serial Nos. 180001,
         180002, 180003,
         180004,
TX1320   2019-03-02 Email Nickel to Phillips et al re Phelps       TVH_00003938                        Hearsay
         Media Group Proposal                                                                         Relevancy
TX1321   2016 TVH Block 8 H.W. Crabb's To-Kalon                    TVH_00003999
         Vineyard Bottle (Color)
TX1322   The Vineyard Press Newsletter, Spring 2016,               TVH_00004169                        Hearsay
         proof.v1                                                                                     Relevancy
TX1323   The Vineyard Press Newsletter, Spring 2016,               TVH_00004389                        Hearsay
         Proof1                                                                                       Relevancy
TX1324   2016 TVH Block 8 Cabernet Sauvignon, H.W. Crabb's To-     TVH_00004437                 S
         Kalon Vineyard Bottle (Black &
         White)
TX1325   2015 TVH Three Bottle Shot                                TVH_00004438                 S
TX1326   2015-01-13 Final Award - Jams Ref. No.                    TVH_00004530
                                                                                                        MIL
         1100080365
TX1327   2019-04-12 Jeremy Nickel Brings Napa Valley To            TVH_00004589
                                                                                                      Hearsay
         To-Kalon Farm In Wellington
TX1328   2019-04-05 The Napa Valley Food & Wine Experience — To- TVH_00004616                         Hearsay
         Kalon Farms
TX1329   The Vineyard House - Acquire - Event Tickets              TVH_00004618                       Hearsay
TX1330   2020-02-05 To-Kalon Farm Hosts The Ridge's Week 5 Turf TVH_00004624                          Hearsay
         Tour With Wine Tastings From. The
         Vineysrd House
TX1331   TVH Winery Invitation-FINAL (2)                           TVH_00005964                       Hearsay
TX1332   TVH Event-Info Packet-V1                                  TVH_00005997                       Hearsay
TX1333   The Vineyard Press Spring Newsletter,                     TVH_00006030
                                                                                                      Hearsay
         TVH_00006030


                                                                                                EXHIBIT A - PAGE 19
                              Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 20 of 84



TX1334   2015 TVH Block 8 Cabernet Sauvignon Crabb's To Kalon       TVH_00006173                 S
         Vineyard revised label 2
TX1335   2019-04-04 Email Nickel to Zachariadis re Thank            TVH_00006484
                                                                                                       Hearsay
         You
TX1336   2019-05-15 Email Zachariadis to Nickel re Update           TVH_00006490
                                                                                                       Hearsay
         TVH_00006490
TX1337   TVH Winery Invitation-white                                TVH_00006662                       Hearsay
TX1338   2019-11-27 Email Blanchet to Ali re Invitation from The    TVH_00006869                       Hearsay
         Vineyard house, to a Napa Valley food &
         wine experience, sunday december 15th 2019
TX1339   2019-11-26 Email Blanchet to Advani re Napa                TVH_00006899
                                                                                                       Hearsay
         Valley Food and Wine Experience TVH_00006899
TX1340   2020-02-03 Email Equinium Sports Marketing to              TVH_00007094                       Hearsay
         Nickel re Show Jumping + Wine Tasting: Wellington's Napa
         Valley Hosts Turf Tour Week 5
TX1341   2018-05-24 Email Nickel to Tom re additional text          TVH_00007233
                                                                                                       Hearsay
         for back label TVH_00007233
TX1342   2019-03-20 Email Nickel to Graeme re History of            TVH_00007282
                                                                                                       Hearsay
         To-Kalon TVH_00007282
TX1344   2020-02-09 Email Nickel to Ash re TVH Ratings              TVH_00007378
                                                                                                       Hearsay
         & Reviews TVH_00007378
TX1345   Search Results: COLAs                                      TVH_00007535                 S
TX1346   Article excerpt from blogger TVH_00007543                  TVH_00007543
TX1347   H.W. Crabb's Hermosa Valley stickers                       TVH_00007592
TX1348   2015 TVH Boss 8 Cab Notes                                  TVH_00007806
TX1349   2015 TVH Cabernet Sauvignon Bottle - landscape             TVH_00007849
TX1350   Sign: H.W. Crabb's To-Kalon Vineyard                       TVH_00007850
         TVH_00007850
TX1351   Nickel Facebook Post - Turf Tour 9 @ To-Kalon              TVH_00007855
                                                                                                       Hearsay
         Farm
TX1353   TVH Back Label (Close-up) - landscape                      TVH_00007858
TX1354   Boss Vineyard quote by H.W. Crabb on Back                  TVH_00007861
         Label
TX1355   2015 TVH Block 8 The Boss Vineyard Cabernet                TVH_00007862
         Sauvignon
TX1356   Events — To-Kalon Farms, Upcoming Events -                 TVH_00007865
                                                                                                       Hearsay
         Wellington Turf Tour 2020



                                                                                                 EXHIBIT A - PAGE 20
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 21 of 84



TX1357   2015 TVH Cabernet Sauvignon H.W. Crabb's                     TVH_00007886
                                                                                                    S
         Hermosa Vineyard - three bottles, front label
TX1358   Final Version of Relabeled Back Label of Estate              TVH_00007896                  S
         Blend wine, landscape with H.W. Crabb's historic stickers,
         TVH_00007896
TX1359   Front label of final version of Estate wine,                 TVH_00007897                  S
         landscape with H.W. Crabb's historic stickers,
         TVH_00007897
TX1360   Back Label of Estate Blend, landscape,                       TVH_00007898
                                                                                                    S
         TVH_00007898
TX1361   TVH Profit and Loss, January 2014 - December                 TVH_00007902                         Unable to
                                                                                                         authenticate at
         2019 v1                                                                                            present
TX1362   TVH 2019 Direct Sales by SKU Detail.v2                       TVH_00007903                  S
TX1365   Truvi 2015-2018                                              TVH_00007906                  S
TX1366   TVH Direct-To-Consumer Sales eCellar - 1/1/2014              TVH_00007907
                                                                                                    S
         thru August 2015
TX1367   TVH Wholesale/Distributor by Product, January                TVH_00007908
                                                                                                    S
         2014 - December 2018
TX1368   TVH 2020 Direct Sales by SKU 1/1/2019 -                      TVH_00007909
                                                                                                    S
         5/31/2020
TX1369   TVH Wholesale/Distributor January 2019 - May                 TVH_00007910
                                                                                                    S
         2020
TX1370   1984-11-00 The Far Niente Winery of Napa Valley by Heintz    History of the Far Niente     S      Relevancy
                                                                      Winery of
                                                                      Napa Valley
TX1371   2019-09-09 Plaintiff TVH's Responses to Constellation's      2019-09-09 –
         Interrogatories, Set One                                     Plaintiff’s Responses to
                                                                      Defendant’s First Set of
                                                                      Interrogatories
TX1372   2019-09-24 Plaintiff TVH's Amended Responses to              2019-09-24 – Plaintiff’s
         Constellation's Interrogatories, Set One                     Amended Responses to
                                                                      Defendant’s First Set of
                                                                      Interrogatories
TX1373   2019-10-23 Plaintiff TVH's Second Amended Responses to       2019-10-23 – Plaintiff’s
         Constellation's Interrogatories, Set One                     2nd Amended Responses
                                                                      to Defendant's First Set of
                                                                      Interrogatories




                                                                                                    EXHIBIT A - PAGE 21
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 22 of 84



TX1374   2019-10-23 Plaintiff TVH's Responses to Constellation's        2019-10-23 – Plaintiff’s
         Interrogatories, Set Two                                       Responses to Defendant’s
                                                                        Second Set of
                                                                        Interrogatories
TX1375   2019-11-18 Plaintiff's Response to Constellation's Third Set   2019-11-18 – Plaintiff’s
         of Interrogatories                                             Response to Defendant's
                                                                        3rd set of Interrogatories

TX1376   2019-12-05 Plaintiff's Amended Responses to Constellation's 2019-12-05 – Plaintiff’s
         Third Set of Interrogatories                                Amended Responses to
                                                                     Defendant's Third Set of
                                                                     Interrogatories
TX1377   2020-02-18 TVH's Responses to Constellation's               2020-02-18 – TVH’s
         Interrogatories (Set One) (Infringement Case)               Response to
                                                                     Constellation’s
                                                                     Interrogatories
                                                                     (Infringement Case)
TX1378   2020-03-10 TVH's Amended and Supplemental Responses to 2020-03-10 – TVH’s
         Constellation's Interrogatories, Set One (Infringement Case) First Supplemental
                                                                      Responses to
                                                                      Constellation's
                                                                      Interrogatories, Set One
                                                                      (Infringement Case)
TX1379   2020-07-26 TVH's Second Amended and Supplemental               2020-07-26 – TVH’s
         Responses to Interrogatories (Set One) (Infringement Case)     Second Amended
                                                                        Responses to
                                                                        Interrogatories Set One
                                                                        (Infringement Case)
TX1380   Arial Map To Kalon CBSO007111                                  Nihar Bhatt Deposition       Y
                                                                        Exhibit
                                                                        14
TX1381   2019-03-14 Email Ash to Zachariadis re Social Media            Amy Ash 12-10                      Hearsay
         TVH_00002513                                                   Deposition Exhibit
                                                                        1012
TX1382   2018-12-12 Email Painter to Ash re Land use notification       Amy Ash 12-10                      Hearsay
         packet TVH_00002345                                            Deposition Exhibit
                                                                        1013
TX1383   Karanika CV - Exhibit A to Karanika Expert                     Andromache
                                                                                                           Hearsay
         Report                                                         Karanika Exhibit A



                                                                                                     EXHIBIT A - PAGE 22
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 23 of 84


TX1384   2016-03-07 Email Norris to Nickel re MacDonald Mailing        Craig Norris 12-10               Hearsay
         List Confirmation                                             Deposition Exhibit 1001

TX1385   2015 TVH 3 Bottles, Front & Back Labels, TVH_00000001        Craig Norris 12-10                Hearsay
                                                                      Deposition Exhibit
                                                                      1002
TX1386   2018-06-03 Email Nickel to Sabee, Norris re back label text Craig Norris 12-10                 Hearsay
         "templates" to work off of                                   Deposition Exhibit
                                                                      1003
TX1387   2018-05-25 Email Sabee to Nickel re additional text for back Craig Norris 12-10                Hearsay
         label                                                        Deposition Exhibit 1004

TX1388   2018-06-04 Email Bearer to Nickel re Back Label Text for      Craig Norris 12-10               Hearsay
         TVH                                                           Deposition Exhibit 1006

TX1389   2019-03-13 Email Hustler to Larson re Jeremy Nichole's        Craig Norris 12-10               Hearsay
         Logos                                                         Deposition Exhibit
                                                                       1009A
TX1390   Press Release TVH_00002518                                    Craig Norris 12-10               Hearsay
                                                                       Deposition Exhibit 1010

TX1391   2015-10-29 Email Norris to Bearer re future research projects Craig Norris 12-10               Hearsay
                                                                       Deposition Exhibit
                                                                       1011
TX1392   Reibstein CV - Exhibit 1 to Reibstein Expert Report           David Reibstein 12-        S
                                                                       16 Expert Report
                                                                       Exhibit 1
TX1393   Materials Considered - Exhibit 2 to Reibstein Expert Report   David Reibstein 12-
                                                                       16 Expert Report
                                                                       Exhibit 2
TX1394   Selected Robert Mondavi Winery To Kalon Wine Labels -         David Reibstein 12-
         Exhibit 3 to Reibstein Expert Report                          16 Expert Report
                                                                       Exhibit 3
TX1395   1987-03-31 Application for and Certification/Exemption of     Glenn Workman 1-9          S
         Label/Bottle Approval                                         Deposition Exhibit
         of Robert Mondavi Winery CBUSO005729                          48
TX1396   Aerial Map - Constellation & RVW Grape Growing Areas          Jeremy Nickel 12-17        S
                                                                       Deposition Exhibit 1016

TX1399   2019-03-04 Email Nickel to Norris re Phelps Media Group       Jeremy Nickel 12-17              Hearsay
         Proposal TVH_00002234                                         Deposition Exhibit
                                                                       1027


                                                                                                  EXHIBIT A - PAGE 23
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 24 of 84




TX1400   2019-01-09 Email Dixon to Nickel et al re website build    Jeremy Nickel 12-17                 Hearsay
         TVH_0003949                                                Deposition Exhibit 1031

TX1401   2019-12-15 Sponsors - To-Kalon Farms                       Jeremy Nickel 12-17                 Hearsay
                                                                    Deposition Exhibit 1032

TX1402   2020-07-22 - Deposition Notice to TVH Under Rule 30(b)(6) Jeremy Nickel 7-24
         (Infringement Case)                                       Deposition Exhibit - 0132 -
                                                                   2020-07-22 -
                                                                   Deposition Notice to TVH
                                                                   Under Rule 30(b)(6)
                                                                   (Infringement Case)
TX1403   2018-06-01 Trademark/Service Mark Application, Principal   Jeremy Nickel 7-24            S
         Register, Serial No. 87945330                              Deposition Exhibit - 1051 -
                                                                    TO KALON VINEYARD
                                                                    COMPANY TM
                                                                    APP 87945330
TX1404   TESS - TVH - Record List Display                           Jeremy Nickel 7-24            S
                                                                    Deposition Exhibit - 1052 -
                                                                    TESS - TVH -
                                                                    Record List Display
TX1405   The Vineyard House Winery - Facebook Home Page             Jeremy Nickel 7-24
                                                                    Deposition Exhibit - 1061 -
                                                                    Facebook - The Vineyard
                                                                    House
                                                                    Winery – Home
TX1406   Facebook - Blue Lifestyle - The Vineyard House Winery -    Jeremy Nickel 7-24
         Home                                                       Deposition Exhibit - 1062 -
                                                                    Facebook - Blue Lifestyle -
                                                                    The Vineyard House
                                                                    Winery – Home
TX1407   Facebook - Blue Lifestyle2 - The Vineyard House Winery -   Jeremy Nickel 7-24
         Home                                                       Deposition Exhibit - 1063 -
                                                                    Facebook - Blue Lifestyle
                                                                    2-
                                                                    The Vineyard House
                                                                    Winery – Home




                                                                                                  EXHIBIT A - PAGE 24
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 25 of 84



TX1408   Facebook - Blue Lifestyle3 - The Vineyard House Winery -    Jeremy Nickel 7-24
         Home                                                        Deposition Exhibit - 1064 -
                                                                     Facebook - Blue Lifestyle
                                                                     3-
                                                                     The Vineyard House
                                                                     Winery - Home                       Hearsay
TX1409   Ridge Show Jumping Instagram                                Jeremy Nickel 7-24
                                                                     Deposition Exhibit - 1066 -
                                                                     Ridge Show
                                                                     Jumping Instagram
TX1410   Nickel Twitter, TVH 2020 Mediterranean Wine Cruise July     Jeremy Nickel 7-24                  Hearsay
         10 - July 20                                                Deposition Exhibit - 1067 -
                                                                     Jeremy Justin Nickel
                                                                     Twitter –
                                                                     Cruise
TX1411   2001-03-09 Press Release - Robert Mondavi                   John Seethoff 1-8                   Hearsay
         Family Celebrates Completion of Historic To Kalon Project   Deposition Exhibit 39
         BV 0129
TX1412   2020-08-05 Letter Colbert to Judd re stipulation as to      Ken Minami 8-11               S
         Inglenook Story                                             Deposition Exhibit - 0144 -
                                                                     Letter from Colbert to
                                                                     Judd re Stipulation as to
                                                                     Inglenook Story
TX1413   Map of blocks owned by Constellation or RMW                 Mark de Vere 12-20            S
                                                                     Deposition Exhibit
                                                                     21
TX1414   Block Map - RMFF To Kalon CBUSO006985                       Mark de Vere 12-20            S
                                                                     Deposition Exhibit 22

TX1415   2020-01-08 Statement of Rebuttal Percipient Expert Mark de Mark de Vere 2-6
         Vere                                                       Deposition Exhibit 96

TX1416   2014-03-10 Multiple Year Vineyard Designate Grape           Mark de Vere 7-15
         Contract [Redacted] BV0485                                  Deposition Exhibit -
                                                                     0113 - BV 0485
TX1417   2020-07-00 To-Kalon Vineyard Matter Likelihood              Matthew Ezell 7-17            S
         of Confusion Survey - Exhibit A to Ezell Expert Report      Expert Report Exhibit A

TX1418   Cadamarte CV - Exhibit A to Cadamarte Expert Report         Nova Cadamatre 07-            S
                                                                     17 Expert Report Exhibit
                                                                     A



                                                                                                   EXHIBIT A - PAGE 25
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 26 of 84



TX1419   2020-07-16 Email winexray to Keene re Phenolics Profile       Nova Cadamatre 07-                Hearsay
         Report, RMW - Exhibit B to Cadamarte                          17 Expert Report Exhibit
         Expert Report                                                 B
TX1420   2018-11-14 et al RMW - Competitor Wine Analysis w color       Nova Cadamatre 07-                Hearsay
         markings- Exhibit C to                                        17 Expert Report Exhibit
         Cadamarte Expert Report                                       C
TX1421   2020-07-14 RMW - Competitor Wine Analysis - Exhibit D to      Nova Cadamatre 07-                Hearsay
         Cadamarte Expert Report                                       17 Expert Report Exhibit
                                                                       D
TX1422   TESS Search - Stagecoach Vineyard                             Paul W. Reidl 1-16          S
                                                                       Deposition Exhibit
                                                                       1043
TX1424   Gallo Family Vineyards Pink & Red Moscato Wine Bottles        Paul W. Reidl 1-16          S
                                                                       Deposition Exhibit 1045

TX1425   TESS Search - New Amsterdam                                   Paul W. Reidl 1-16          S
                                                                       Deposition Exhibit
                                                                       1048
TX1426   2011-07-22 E&J Gallo Application for and                      Paul W. Reidl 1-16          S
         Certification/Exemption of Label/Bottle Approval              Deposition Exhibit 1049

TX1427   Copper Ridge Merlot- Kenaston Wine Market                     Paul W. Reidl 1-16          S
                                                                       Deposition Exhibit 1050

TX1428   Cissel CV - Exhibit A to Cissel Expert Report -       Robert Cissel 12-16                 S
                                                               Expert Report
                                                               Exhibit A
TX1429   2018-02-01 Trademark Application for HIGHEST BEAUTY - Robert Cissel 12-16                 S
         Exhibit E to Cissel Expert Report                     Expert Report Exhibit E

TX1430   1207.01(b)(vi) Doctrine of Foreign Equivalents - Exhibit F to Robert Cissel 12-16         S
         Cissel Expert Report                                          Expert Report
                                                                       Exhibit F
TX1431   Trademark Manual of Examining Procedure (TMEP) January Robert Cissel 12-16                S
         1986 - Exhibit G to Cissel Expert                             Expert Report
         Report                                                        Exhibit G
TX1432   "kalon" definition in Webster's Third New International       Robert Cissel 12-16               Relevancy
         Dictionary (1986) - Exhibit H to                              Expert Report
         Cissel Expert Report                                          Exhibit H
TX1435   Chapter 1200 Substantive Examination of Applications          Robert F. Cissel 1-7        S
                                                                       Deposition Exhibit
                                                                       29



                                                                                                   EXHIBIT A - PAGE 26
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 27 of 84


TX1436   File Wrapper                                               Robert F. Cissel 1-7          S
                                                                    Deposition Exhibit
                                                                    30
TX1437   1987-06-09 Response to Official Action                     Robert F. Cissel 1-7          S
                                                                    Deposition Exhibit 31

TX1438   Collection To-Kalon Advertisements in The Evening Star:     Scott A Miltenberger 1-14    S     Hearsay
         11/22/1902, 11/22/1904, 11/25/1907                          Deposition
                                                                     Exhibit 1037
TX1439   1881 History of Napa and Lake Counties, CA                  Scott A Miltenberger 1-14    S
                                                                     Deposition
                                                                     Exhibit 1038
TX1440   Inventory and Appraisement of Crabb Estate                  Scott A Miltenberger 1-14    S
                                                                     Deposition
                                                                     Exhibit 1040
TX1441   Label affixed to To Kalon wines -Figure 15 from             Scott Miltenberger 12-16     S
         Miltenberger Expert Report                                  Expert Report
                                                                     Fig. 15
TX1442   Modern Parcels Within the Historical To Kalon               Scott Miltenberger 12-16     S
         Winemaking Lands - Figure 19 from Miltenberger Expert       Expert Report
         Report                                                      Fig. 19
TX1443   Excerpt of 1876 Official Map of Napa County - Figure 3 from Scott Miltenberger 12-16     S
         Miltenberger Expert Report                                  Expert Report
                                                                     Fig. 3
TX1444   Excerpt of 1895 Official Map of Napa County depicting the Scott Miltenberger 12-16       S
         Crabb holdings - Figure 5 from                              Expert Report
         Miltenberger Expert Report                                  Fig. 5
TX1445   Photograph of To Kalon Wine Depot, H.W. Crabb in New        Scott Miltenberger 12-16     S
         Orleans - Figure 6 from Miltenberger                        Expert Report
         Expert Report                                               Fig. 6
TX1446   Photograph, likely of interior of To-Kalon Wine Depot -     Scott Miltenberger 12-16     S
         Figure 7 from Miltenberger Expert Report                    Expert Report
                                                                     Fig. 7
TX1447   Letterhead appearing on Crabb business records 6/1/1889 -   Scott Miltenberger 12-16     S
         Figure 8 from Miltenberger Expert                           Expert Report
         Report                                                      Fig. 8
TX1448   2019-03-25 To evolve our industry, let's stop hawking       Susan Schwartz                     Hearsay
         vocabulary and commit to selling truly good ideas           McDonald 1-14
                                                                     Deposition Exhibit 63

TX1449   The Quantum Mechanics of Brand by McDonald et al           Susan Schwartz                      Hearsay
                                                                    McDonald 1-14
                                                                    Deposition Exhibit
                                                                    65


                                                                                                  EXHIBIT A - PAGE 27
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 28 of 84



TX1451   2002-10-01 Letter Beyer to Beckstoffer re use of To-Kalon          William Andrew                   Hearsay
         name BV 0344                                                       Beckstoffer 1-9
                                                                            Deposition Exhibit
                                                                            85
TX1452   1994-03-21 Letter Beyer to Beckstoffer re To- Kalon name           William Andrew                   Hearsay
         BV 0328                                                            Beckstoffer 1-9
                                                                            Deposition Exhibit 86

TX1456   Napa Wine, A History by Charles Sullivan - Exhibit 3 to            Boczko 12-11 Decl.         S
         Boczko Declaration in Opp. to PI                                   in Opp. to PI Exhibit 03

TX1457   Wine County: A History of Napa Valley: The                         Boczko 12-11 Decl.         S
         Early Years 1823-1920 by Heintz - Exhibit 4 to Boczko              in Opp. to PI Exhibit 04
         Declaration in Opp. to PI
TX1461   1894-11-22 To-Kalon Wine Co. ad in the Evening                     Boczko 12-11 Decl.         S
         Star, p.3, col.1 - Exhibit 8 to Boczko Declaration in Opp. to PI   in Opp. to PI Exhibit 08

TX1469   1907-11-22 To-Kalon Wine Co. ad in the Evening Star, p. 8,         Boczko 12-11 Decl. in      S
         col.7-8 - Exhibit 16 to Boczko                                     Opp. to PI Exhibit
         Declaration in Opp. to PI                                          16
TX1472   Advertisement of To-Kalon Company, Inc. in Boyd’s                  Boczko 12-11 Decl. in      S
         Directory of the District of Columbia (1914) - Exhibit 19 to       Opp. to PI Exhibit 19
         Boczko Declaration in Opp.
         to PI
TX1474   2015-06-05 The Good Life in Oakville: A History of the Far         Boczko 12-11 Decl. in            Hearsay
         Niente Winery | Tidings, Wine and                                  Opp. to PI Exhibit 21
         Viticulture - Exhibit 21 to Boczko Declaration in Opp. to PI

TX1475   1980-03-00 The Vineyard and Wine of H.W. Crabb, Oakville,          Boczko 12-11 Decl. in      S
         CA, and his “To-Kalon” label by Heintz - Exhibit 22 to             Opp. to PI Exhibit 22
         Boczko Declaration in Opp.
         to PI
TX1476   Yellow Pages Excerpt, Napa County (Nov. 1945),                     Boczko 12-11 Decl. in      S
         https://www.loc.gov/item/usteledirec02745/ - entry for “To-        Opp. to PI Exhibit 23
         Kalon Vineyards Rutherford….St. Helena- 482” appears
         under section for “Wineries.” -
         Exhibit 23 to Boczko Declaration in Opp. to PI
TX1477   Yellow Pages Excerpt, Napa County (Nov. 1945),                     Boczko 12-11 Decl. in      S
         https://www.loc.gov/item/usteledirec02745/ - entry for “To-        Opp. to PI Exhibit 24
         Kalon Vineyards Rutherford….St. Helena-
         482” appears under section for “Wineries.” - Exhibit 24 to
         Boczko Declaration in Opp. to PI



                                                                                                       EXHIBIT A - PAGE 28
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 29 of 84


TX1478   Yellow Pages Excerpt, Napa County (Feb. 1951),                Boczko 12-11 Decl.         S
         https://www.loc.gov/item/usteledirec02753/ - Exhibit 25 to    in Opp. to PI Exhibit 25
         Boczko Declaration in Opp. to PI
TX1479   Yellow Pages Excerpt, Napa County (Feb. 1952),                Boczko 12-11 Decl.         S
         To-Kalon Vineyards - Exhibit 26 to Boczko Declaration in      in Opp. to PI Exhibit 26
         Opp. to PI
TX1480   Yellow Pages Excerpt, Napa County (Feb. 1953),                Boczko 12-11 Decl. in      S
         https://www.loc.gov/item/usteledirec02744/ -                  Opp. to PI Exhibit
         Exhibit 27 to Boczko Declaration in Opp. to PI                27
TX1481   Yellow Pages Excerpt, Napa County (Feb. 1954) To-Kalon        Boczko 12-11 Decl. in      S
         Vineyards - Exhibit 28 to Boczko                              Opp. to PI Exhibit
         Declaration in Opp. to PI                                     28
TX1482   Yellow Pages Excerpt, Napa County (Mar. 1955),                Boczko 12-11 Decl.         S
         To-Kalon Vineyards - Exhibit 29 to Boczko Declaration in      in Opp. to PI Exhibit 29
         Opp. to PI
TX1483   1993-12-11 Beckstoffer expands vineyard                       Boczko 12-11 Decl.         S
         holdings, The Napa Valley Register - Exhibit 30 to Boczko     in Opp. to PI Exhibit 30
         Declaration in Opp. to PI
TX1485   2003-05-23 Declaration of R. Michael Mondavi iso              Boczko 12-11 Decl.               Hearsay
         RMW's Motion for PI - Exhibit 32 to Boczko Declaration in     in Opp. to PI Exhibit 32
         Opp. to PI
TX1486   1949 Vines in the Sun by Jones - Exhibit 33 to Boczko         Boczko 12-11 Decl.         S
         Declaration in Opp. to PI                                     in Opp. to PI Exhibit 33

TX1487   1988-05-24 To-Kalon Trademark Reg. No. 1,489,619 -            Boczko 12-11 Decl. in      S
         Exhibit 34 to Boczko Declaration in                           Opp. to PI Exhibit
         Opp. to PI                                                    34
TX1488   1994-10-11 To-Kalon Vineyard Trademark Reg.                   Boczko 12-11 Decl.         S
         No. 1,857,851 - Exhibit 35 to Boczko Declaration in Opp. to   in Opp. to PI Exhibit 35
         PI
TX1489   1987-06-09 To Kalon Trademark Application, File Wrapper -    Boczko 12-11 Decl. in       S
         Exhibit 36 to Boczko Declaration in                          Opp. to PI Exhibit
         Opp. to PI                                                   36
TX1493   1945 To Kalon Checks - Exhibit 40 to Boczko Declaration in   Boczko 12-11 Decl. in
         Opp. to PI                                                   Opp. to PI Exhibit
                                                                      40
TX1494   André Tchelistcheff: Grape, Wine, and Ecology, an Interview Boczko 12-11 Decl. in        S
         Conducted by Ruth Teiser and Catherine Haroun in 1979 (The Opp. to PI Exhibit 41
         Regents of Univ. of Cal., Berkley) (1983) - Exhibit 41 to
         Boczko
         Declaration in Opp. to PI
TX1495   2019-03-22 Napa Valley suit revives conflict over vineyard - Boczko 12-11 Decl. in             Hearsay
         Exhibit 42 to Boczko Declaration in                          Opp. to PI Exhibit
         Opp. to PI                                                   42


                                                                                                  EXHIBIT A - PAGE 29
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 30 of 84


TX1496   CaliforniaIAMMuseum - Robert Mondavi,                            Boczko 12-11 Decl. in              Hearsay
         https://www.californiamuseum.org/inductee/robert-                Opp. to PI Exhibit 43
         mondavi - Exhibit 43 to Boczko Declaration in Opp. to PI

TX1497   Article: Wine Fountain - Novel Proposition of Crabb, the         Boczko 12-11 Decl. in        S
         California Wine King (Washington, D.C.) (1890) - Exhibit 44      Opp. to PI Exhibit 44
         to Boczko Declaration in
         Opp. to PI
TX1498   American Grape Growing and Wine Making by                        Boczko 12-11 Decl.           S
         Husmann (1883) - Exhibit 45 to Boczko Declaration in Opp.        in Opp. to PI Exhibit 45
         to PI
TX1499   Yellow Pages Excerpt, Napa County (Dec. 1956) -                  Boczko 12-11 Decl.           S
         Winery Listings - Exhibit 46 to Boczko Declaration in Opp. to    in Opp. to PI Exhibit 46
         PI
TX1500   2016-08-16 Robert Mondavi: The Father of California Wine         Boczko 12-11 Decl. in
         by Apstein - Exhibit 47 to Boczko                                Opp. to PI Exhibit
         Declaration in Opp. to PI                                        47
TX1501   Yellow Pages Excerpt, Napa County (Dec. 1957),                   Boczko 12-11 Decl.           S
         Wineries - Exhibit 48 to Boczko Declaration in Opp. to PI        in Opp. to PI Exhibit 48

TX1502   Yellow Pages Excerpt, Napa County (Dec. 1958),                   Boczko 12-11 Decl. in        S
         https://www.loc.gov/item/usteledirec02746/ -                     Opp. to PI Exhibit
         Exhibit 49 to Boczko Declaration in Opp. to PI                   49
TX1503   Yellow Pages Excerpt, Napa County (Dec. 1959),                   Boczko 12-11 Decl. in        S
         https://www.loc.gov/item/usteledirec02746/ -                     Opp. to PI Exhibit
         Exhibit 50 to Boczko Declaration in Opp. to PI                   50
TX1504   Yellow Pages Excerpt, Napa County (Dec. 1960),                   Boczko 12-11 Decl. in        S
         https://www.loc.gov/item/usteledirec02746/ -                     Opp. to PI Exhibit
         Exhibit 51 to Boczko Declaration in Opp. to PI                   51
TX1505   Yellow Pages Excerpt, Napa County (Dec. 1961), Wineries -        Boczko 12-11 Decl. in        S
         Exhibit 52 to Boczko Declaration in                              Opp. to PI Exhibit
         Opp. to PI                                                       52
TX1506   1946-02-22 Article: St. Helena Winery Sold (Napa, CA), p.1,      Boczko 12-11 Decl. in        S
         col.2 - Exhibit 53 to Boczko Declaration                         Opp. to PI Exhibit
         in Opp. to PI                                                    53
TX1508   2019-12-24 Calarcadia Vineyard Trademark Reg. No.                Cissel 1-29 Decl. in Supp.   S
         5,945,963 - Exhibit B(1) to Cissel Declaration iso Reply to PI   Def. Reply Exhibit B1

TX1509   2017-09-05 El Novillero Vineyard Trademark Reg. No.              Cissel 1-29 Decl. in Supp.   S
         5,281,260 - Exhibit B(2) to Cissel Declaration                   Def. Reply
         iso Reply to PI                                                  Exhibit B2
TX1510   2017-08-15 Sage Vineyard Trademark Reg. No.                      Cissel 1-29 Decl. in         S
         5,264,705 - Exhibit B(3) to Cissel Declaration iso Reply to PI   Supp. Def. Reply Exhibit
                                                                          B3


                                                                                                       EXHIBIT A - PAGE 30
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 31 of 84



TX1511   2017-03-14 TBH Vineyard Trademark Reg. No.                     Cissel 1-29 Decl. in         S
         5,162,167 - Exhibit B(4) to Cissel Declaration iso Reply to PI Supp. Def. Reply Exhibit
                                                                        B4
TX1512   2016-04-12 Houyi Vineyard Trademark Reg. No. 4,937,260 - Cissel 1-29 Decl. in Supp.         S
         Exhibit B(5) to Cissel Declaration iso                         Def. Reply
         Reply to PI                                                    Exhibit B5
TX1513   2014-04-15 Vingolo Vineyard Trademark Reg. No.                 Cissel 1-29 Decl. in         S
         4,514,293 - Exhibit B(6) to Cissel Declaration iso Reply to PI Supp. Def. Reply Exhibit
                                                                        B6
TX1514   2014-02-18 Resonance Vineyard Trademark Reg. No.               Cissel 1-29 Decl. in Supp.   S
         4,484,951 - Exhibit B(7) to Cissel Declaration                 Def. Reply
         iso Reply to PI                                                Exhibit B7
TX1515   2014-01-07 Landa Vineyard Trademark Reg. No. 4,462,047 - Cissel 1-29 Decl. in Supp.         S
         Exhibit B(8) to Cissel Declaration iso                         Def. Reply
         Reply to PI                                                    Exhibit B8
TX1516   2012-11-06 VH Vineyard Trademark Reg. No. 4,238,299 -          Cissel 1-29 Decl. in Supp.   S
         Exhibit B(9) to Cissel Declaration iso                         Def. Reply
         Reply to PI                                                    Exhibit B9
TX1517   2012-03-06 Paragon Vineyard Trademark Reg. No. 4,108,618 -Cissel 1-29 Decl. in Supp.        S
         Exhibit B(10) to Cissel Declaration iso                        Def. Reply
         Reply to PI                                                    Exhibit B10
TX1518   2011-04-12 Deux Chevaux Vineyard Trademark Reg. No.            Cissel 1-29 Decl. in Supp.   S
         3,944,639 - Exhibit B(11) to Cissel                            Def. Reply
         Declaration iso Reply to PI                                    Exhibit B11
TX1519   2010-08-17 Haystack Vineyard Trademark Reg. No.                Cissel 1-29 Decl. in Supp.   S
         3,835,488 - Exhibit B(12) to Cissel Declaration iso Reply to Def. Reply Exhibit B12
         PI
TX1520   2010-07-27 Persephone Vineyard Trademark Reg. No.              Cissel 1-29 Decl. in Supp.   S
         3,825,976 - Exhibit B(13) to Cissel                            Def. Reply
         Declaration iso Reply to PI                                    Exhibit B13
TX1521   2010-06-22 Rhinefarm Vineyard Trademark Reg.                   Cissel 1-29 Decl. in         S
         No. 3,806,275 - Exhibit B(14) to Cissel Declaration iso Reply Supp. Def. Reply Exhibit
         to PI                                                          B14
TX1522   2010-05-11 Pedregal Vineyard Trademark Reg.                    Cissel 1-29 Decl. in         S
         No. 3,786,588 - Exhibit B(15) to Cissel Declaration iso Reply Supp. Def. Reply Exhibit
         to PI                                                          B15
TX1523   2007-02-06 Martin Stelling Vineyard Trademark Reg. No.         Cissel 1-29 Decl. in Supp.   S
         3,206,675 - Exhibit B(16) to Cissel                            Def. Reply
         Declaration iso Reply to PI                                    Exhibit B16
TX1524   2006-09-19 Gamble Ranch Vineyard Trademark                     Cissel 1-29 Decl. in         S
         Reg. No. 3,146,263 - Exhibit B(17) to Cissel Declaration iso Supp. Def. Reply Exhibit
         Reply to PI                                                    B17



                                                                                                     EXHIBIT A - PAGE 31
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 32 of 84



TX1525   2006-04-25 Jardine Vineyard Trademark Reg. No. 3,084,574 - Cissel 1-29 Decl. in Supp.       S
         Exhibit B(18) to Cissel Declaration iso                    Def. Reply
         Reply to PI                                                Exhibit B18
TX1526   2005-12-20 Dakine Vineyard Tradamark Reg. No. 3,031,237 - Cissel 1-29 Decl. in Supp.        S
         Exhibit B(19) to Cissel Declaration iso                    Def. Reply
         Reply to PI                                                Exhibit B19
TX1527   2004-02-10 John C. Sullenger Vineyard Trademark Reg. No. Cissel 1-29 Decl. in Supp.         S
         2,812,938 - Exhibit B(20) to Cissel                        Def. Reply
         Declaration iso Reply to PI                                Exhibit B20
TX1528   2002-02-05 Kronos Vineyard Trademark Reg. No. 2,536,233 - Cissel 1-29 Decl. in Supp.        S
         Exhibit B(21) to Cissel Declaration iso                    Def. Reply
         Reply to PI                                                Exhibit B21
TX1529   1999-02-09 Summa Vineyard Trademark Reg. No. 2,222,858 - Cissel 1-29 Decl. in Supp.         S
         Exhibit B(22) to Cissel Declaration iso                    Def. Reply
         Reply to PI                                                Exhibit B22
TX1530   1992-09-01 Martha's Vineyard Trademark Reg. No. 1,712,063 Cissel 1-29 Decl. in Supp.        S
         - Exhibit B(23) to Cissel Declaration iso Reply to PI      Def. Reply Exhibit B23

TX1531   1987-05-12 Diamond Mountain Vineyard Trademark Reg.            Cissel 1-29 Decl. in Supp.   S
         No. 1,439,432 - Exhibit B(24) to                               Def. Reply
         Cissel Declaration iso Reply to PI                             Exhibit B24
TX1534   2017-12-29 Court of Appeal Opinion - Nickel v.                 Complaint Exhibit D                  Hearsay
         Far Niente (A150513) - Exhibit D to Complaint                                                    Relevancy MIL

TX1535   2015-01-20 Inglenook Trademark - Exhibit A to Statement of     Mark de Vere 1-8             S
         Rebuttal of Percipient Expert Mark de                          Statement of Rebuttal
         Vere                                                           Exhibit A
TX1536   History of Inglenook, Napa Valley Historic Wine Estate -       Mark de Vere 1-8                     hearsay
         Exhibit B to Statement of Rebuttal of Percipient Expert Mark   Statement of Rebuttal
         de Vere                                                        Exhibit B
TX1537   2011-04-14 Coppola reunited Inglenook trademark with           Mark de Vere 1-8                     hearsay
         historic Rutherford wine estate - Exhibit C to Statement of    Statement of Rebuttal
         Rebuttal of Percipient Expert Mark de                          Exhibit C
         Vere
TX1538   Far Niente Ad - Exhibit D to Statement of Rebuttal of          Mark de Vere 1-8                     hearsay
         Percipient Expert Mark de Vere                                 Statement of Rebuttal
                                                                        Exhibit D
TX1539   2020-01-07 TESS Results - Exhibit E to Statement of            Mark de Vere 1-8             S
         Rebuttal of Percipient Expert Mark de Vere                     Statement of Rebuttal
                                                                        Exhibit E
TX1540   Exemplary "VINEYARD" trademark registrations and               Mark de Vere 1-8             S
         specimens - Exhibit F to Statement of Rebuttal                 Statement of Rebuttal
         of Percipient Expert Mark de Vere                              Exhibit F


                                                                                                     EXHIBIT A - PAGE 32
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 33 of 84



TX1544   2018-09-21 Trademark Application No. 88009715 of H.W.           Armin Ghiam 1-10 Decl.      S
         Crabb's To-Kalon Valley - Exhibit D to                          ISO PI Mot.
         Ghiam Declaration iso Motion for PI                             Exhibit D
TX1545   2019-10-23 Plaintiff TVH’s Second Amended Responses to          Armin Ghiam 1-10 Decl.
         Constellation's Interrogatories, Set One - Exhibit E to Ghiam   ISO PI Mot. Exhibit E
         Declaration iso Motion
         for PI
TX1550   “kalon” definition in The Compact Edition of the Oxford         Armin Ghiam 1-10 Decl.            Relevancy
         English Dictionary - Exhibit J to Ghiam                         ISO PI Mot.
         Declaration iso Motion for PI                                   Exhibit J
TX1553   Photos of wine bottles displaying Constellation Brands U.S.     Armin Ghiam 1-10 Decl.
         Operations, Inc.’s TO KALON VINEYARD trademark -                ISO PI Mot. Exhibit M
         Exhibit M to Ghiam
         Declaration iso Motion for PI
TX1554   2019-12-17 Nickel Deposition Excerpts - Exhibit N to Ghiam Armin Ghiam 1-10 Decl.                  Hearsay
         Declaration iso Motion for PI                              ISO PI Mot.                            Relevancy
                                                                    Exhibit N
TX1555   The Spotlight Wine Club - Screen shot of                   Armin Ghiam 1-10                       Hearsay
         https://www.robertmondaviwinery.com/wine-club              Decl. ISO PI Mot. Exhibit
         - Exhibit O to Ghiam Declaration iso Motion for PI         O
TX1556   Screen shot of https://www.tvhwines.com/Allocations -      Armin Ghiam 1-10 Decl.                 Hearsay
         Exhibit P                                                  ISO PI Mot.
         to Ghiam Declaration iso Motion for PI                     Exhibit P
TX1557   Screen shot of https://www.tokalonvineyardcompany.com/the- Armin Ghiam 1-10 Decl.                 Hearsay
         wines - Exhibit Q to Ghiam Declaration iso Motion          ISO PI Mot. Exhibit Q
         for PI

TX1558   Screen shot of                                                  Armin Ghiam 1-10                  Hearsay
         https://www.bountyhunterwine.com/cart - Exhibit R to Ghiam      Decl. ISO PI Mot. Exhibit
         Declaration iso Motion for PI                                   R
TX1559   Screen shot of https://www.totalwine.com/cart/ - Exhibit S to   Armin Ghiam 1-10 Decl.            Hearsay
         Ghiam Declaration iso Motion for PI                             ISO PI Mot.
                                                                         Exhibit S
TX1560   Screen shot of https://www.robertmondaviwinery.com/to-          Armin Ghiam 1-10 Decl.            Hearsay
         kalon- exclusives - Exhibit T to Ghiam Declaration iso          ISO PI Mot. Exhibit T
         Motion for PI

TX1565   Screen shot of https://www.cellartracker.com - Exhibit Y to     Armin Ghiam 1-10                  Hearsay
         Ghiam Declaration iso Motion for PI                             Decl. ISO PI Mot. Exhibit
                                                                         Y
TX1566   2019-12-16 Report of Professor David Reibstein - Exhibit Z      Armin Ghiam 1-10 Decl.            Hearsay
         to Ghiam Declaration iso Motion for PI                          ISO PI Mot.
                                                                         Exhibit Z


                                                                                                     EXHIBIT A - PAGE 33
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 34 of 84


TX1567   Susan McDonald Bio - Exhibit AA to Ghiam Declaration iso Armin Ghiam 1-10
         Motion for PI                                                Decl. ISO PI Mot. Exhibit
                                                                      AA
TX1568   2018-12-16 Frost Expert Report - Exhibit AB to Ghiam         Armin Ghiam 1-10
         Declaration iso Motion for PI                                Decl. ISO PI Mot. Exhibit
                                                                      AB
TX1569   2019-12-16 Karanika Expert Report - Exhibit AC to Ghiam Armin Ghiam 1-10 Decl.                   Hearsay
         Declaration iso Motion for PI                                ISO PI Mot.
                                                                      Exhibit AC
TX1570   2019-12-12 Discovery Hearing Transcript - Exhibit AD to      Armin Ghiam 1-10                    Hearsay
         Ghiam Declaration iso Motion for PI                          Decl. ISO PI Mot. Exhibit
                                                                      AD
TX1572   Syrah Labels - Exhibit B to Meeker Declaration iso Defs MSJ Armin Ghiam 1-29 Decl.
         & Exhibit 1 to Ghiam Suppl Declaration                       ISO PI Reply
         iso Motion for PI                                            Exhibit 01
TX1574   2018-06-21 H.W. Crabb's Hermosa Vineyard Trademark           Armin Ghiam 1-29 Decl.        S
         Application - Exhibit 3 to Ghiam Suppl                       ISO PI Reply
         Declaration iso Motion for PI                                Exhibit 03
TX1575   2018-06-21 Hermosa Vineyard Trademark Application -          Armin Ghiam 1-29 Decl.        S
         Exhibit 4 to Ghiam Suppl                                     ISO PI Reply
         Declaration iso Motion for PI                                Exhibit 04
TX1576   2018-06-01 To Kalon Valley Vineyard Trademark                Armin Ghiam 1-29 Decl.        S
         Application - Exhibit 5 to Ghiam Suppl                       ISO PI Reply
         Declaration iso Motion for PI                                Exhibit 05
TX1577   2018-06-01 Halter Valley Vineyard Trademark Application - Armin Ghiam 1-29 Decl.           S
         Exhibit 6 to Ghiam Suppl                                     ISO PI Reply
         Declaration iso Motion for PI                                Exhibit 06
TX1578   2018-06-01 To Kalon Halter Valley Vineyard Trademark         Armin Ghiam 1-29 Decl.        S
         Application - Exhibit 7 to Ghiam Suppl Declaration iso       ISO PI Reply Exhibit 07
         Motion for PI
TX1579   2018-06-01 Halter Valley To Kalon Vineyard Trademark         Armin Ghiam 1-29 Decl.        S
         Application - Exhibit 8 to Ghiam Suppl                       ISO PI Reply
         Declaration iso Motion for PI                                Exhibit 08
TX1582   2017-08-15 Sage Vineyard Trademark Reg. No.                  Jeremy Glasser 1-29           S
         5,264,705 - Exhibit A3 to Glasser Declaration iso PI Motion Decl. ISO PI Reply
                                                                      Exhibit A3
TX1604   1985-01-24 Wine Enthroned on Rutherford Bench                David Gunn 12-11              S
         - Exhibit A to Gunn Declaration iso Opp. to Pltfs Motion for Decl. in Opp. to PI Exhibit
         PI                                                           A
TX1606   Jarosz Report Tab 01                                         John Jarosz 7-31
                                                                                                          Hearsay
                                                                      Expert Report Tab 01
TX1607   Jarosz Report Tab 02                                         John Jarosz 7-31 Expert             Hearsay
                                                                      Report Report
                                                                      Tab 02

                                                                                                    EXHIBIT A - PAGE 34
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 35 of 84



TX1608   Jarosz Report Tab 03                              John Jarosz 7-31 Expert                         Hearsay
                                                           Report Report
                                                           Tab 03
TX1609   Jarosz Report Tab 04                              John Jarosz 7-31                                Hearsay
                                                           Expert Report Report Tab
                                                           04
TX1610   Jarosz Rebuttal Tab 01 - Jarosz CV                John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Tab 01

TX1611   Jarosz Rebuttal Tab 02                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 02
TX1612   Jarosz Rebuttal Tab 03                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 03
TX1613   Jarosz Rebuttal Tab 04                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 04
TX1614   Jarosz Rebuttal Tab 05                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 05
TX1615   Jarosz Rebuttal Tab 06                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 06
TX1616   Jarosz Rebuttal Tab 07                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 07
TX1617   Jarosz Rebuttal Tab 08                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 08
TX1618   Jarosz Rebuttal Tab 09                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 09
TX1619   Jarosz Rebuttal Tab 10                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 10
TX1620   Jarosz Rebuttal Tab 11                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 11
TX1621   Jarosz Rebuttal Tab 12                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 12



                                                                                                     EXHIBIT A - PAGE 35
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 36 of 84



TX1622   Jarosz Rebuttal Tab 13                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 13
TX1623   Jarosz Rebuttal Tab 14                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 14
TX1624   Jarosz Rebuttal Tab 15                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report Rebuttal Tab 15

TX1625   Jarosz Rebuttal Tab 16                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 16
TX1626   Jarosz Rebuttal Tab 17                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 17
TX1627   Jarosz Rebuttal Tab 18                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 18
TX1628   Jarosz Rebuttal Tab 19                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 19
TX1629   Jarosz Rebuttal Tab 20                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 20
TX1630   Jarosz Rebuttal Tab 21                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 21
TX1631   Jarosz Rebuttal Tab 22                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 22
TX1632   Jarosz Rebuttal Tab 23                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 23
TX1633   Jarosz Rebuttal Tab 24                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 24
TX1634   Jarosz Rebuttal Tab 25                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 25
TX1635   Jarosz Rebuttal Tab 26                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report Rebuttal Tab 26




                                                                                                     EXHIBIT A - PAGE 36
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 37 of 84



TX1636   Jarosz Rebuttal Tab 27                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 27
TX1637   Jarosz Rebuttal Tab 28                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 28
TX1638   Jarosz Rebuttal Tab 29                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 29
TX1639   Jarosz Rebuttal Tab 30                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 30
TX1640   Jarosz Rebuttal Tab 31                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 31
TX1641   Jarosz Rebuttal Tab 32                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 32
TX1642   Jarosz Rebuttal Tab 33                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 33
TX1643   Jarosz Rebuttal Tab 34                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 34
TX1644   Jarosz Rebuttal Tab 35                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 35
TX1645   Jarosz Rebuttal Tab 36                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 36
TX1646   Jarosz Rebuttal Tab 37                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report Rebuttal Tab 37

TX1647   Jarosz Rebuttal Tab 38                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 38
TX1648   Jarosz Rebuttal Tab 39                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 39
TX1649   Jarosz Rebuttal Tab 40                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 40



                                                                                                     EXHIBIT A - PAGE 37
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 38 of 84



TX1650   Jarosz Rebuttal Tab 41                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 41
TX1651   Jarosz Rebuttal Tab 42                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 42
TX1652   Jarosz Rebuttal Tab 43                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 43
TX1653   Jarosz Rebuttal Tab 44                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 44
TX1654   Jarosz Rebuttal Tab 45                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 45
TX1655   Jarosz Rebuttal Tab 46                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 46
TX1656   Jarosz Rebuttal Tab 47                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 47
TX1657   Jarosz Rebuttal Tab 48                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report Rebuttal Tab 48

TX1658   Jarosz Rebuttal Tab 49                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 49
TX1659   Jarosz Rebuttal Tab 50                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 50
TX1660   Jarosz Rebuttal Tab 51                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 51
TX1661   Jarosz Rebuttal Tab 52                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 52
TX1662   Jarosz Rebuttal Tab 53                            John Jarosz 1-8                                 Hearsay
                                                           Rebuttal Report Rebuttal
                                                           Tab 53
TX1663   Jarosz Rebuttal Tab 54                            John Jarosz 1-8 Rebuttal                        Hearsay
                                                           Report
                                                           Rebuttal Tab 54



                                                                                                     EXHIBIT A - PAGE 38
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 39 of 84




TX1664   Jarosz Rebuttal Tab 55                                        John Jarosz 1-8 Rebuttal            Hearsay
                                                                       Report
                                                                       Rebuttal Tab 55
TX1665   Jarosz Rebuttal Tab 56                                        John Jarosz 1-8 Rebuttal            Hearsay
                                                                       Report
                                                                       Rebuttal Tab 56
TX1666   Jarosz Rebuttal Tab 57                                        John Jarosz 1-8 Rebuttal            Hearsay
                                                                       Report
                                                                       Rebuttal Tab 57
TX1667   Jarosz Rebuttal Tab 58                                        John Jarosz 1-8 Rebuttal            Hearsay
                                                                       Report
                                                                       Rebuttal Tab 58
TX1668   2016-01-15 International Wine Review, Outstanding             John Seethoff 1-10 Decl.            Hearsay
         Selections from Robert Mondavi's To Kalon Vineyard -          ISO PI Mot. Exhibit A
         Exhibit A to Seethoff Declaration iso Pltfs PI Motion

TX1669   2010 TVH Cab described by Wine Enthusiast                      John Seethoff 1-10 Decl.           Hearsay
         magazine as having flavors of “blueberry pie and sweet         ISO PI Mot. Exhibit B
         tobacco,” “soft, firm tannins,” and “notes of chocolate,
         caramel and baking spice.” - Exhibit B to Seethoff Declaration
         iso Pltfs PI Motion
TX1670   2010 Mondavi Reserve Wine Review - Exhibit C to Seethoff John Seethoff 1-10 Decl.                 Hearsay
         Declaration iso Pltfs PI Motion                                ISO PI Mot.
                                                                        Exhibit C
TX1671   TVH Wine Score Overview, Wine Spectator - Exhibit D to         John Seethoff 1-10 Decl.           Hearsay
         Seethoff Declaration iso Pltfs PI Motion                       ISO PI Mot. Exhibit D

TX1672   Advertisements promoting Constellation Brands To Kalon       John Seethoff 12-11 Decl.            Hearsay
         wines - Exhibit A to Seethoff                                in Opp. to PI
         Declaration iso Opp. to PI Motion                            Exhibit A
TX1673   Exemplary Certificates of Label Approval - Exhibit B to      John Seethoff 12-11 Decl.      S
         Seethoff Declaration iso Opp. to PI Motion                   in Opp. to PI
                                                                      Exhibit B
TX1675   2007-02-06 Martin Stelling Vineyard Trademark                John Seethoff 12-11            S
         Reg. No. 3,206,675 - Exhibit D to Seethoff Declaration iso   Decl. in Opp. to PI Exhibit
         Opp. to PI Motion                                            D
TX1676   Highest Beauty - Website dedicated to its TKV Co. products - John Seethoff 12-11 Decl.            Hearsay
         Exhibit E to Seethoff Declaration iso                        in Opp. to PI
         Opp. to PI Motion                                            Exhibit E




                                                                                                     EXHIBIT A - PAGE 39
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 40 of 84




TX1677   Printout from “Wayback Machine” showing some of the           John Seethoff 12-11 Decl.          Hearsay
         earliest archived screenshots of website advertising To Kalon in Opp. to PI Exhibit F
         wines dated 10/22/02 - Exhibit F to Seethoff Declaration iso
         Opp. to PI
         Motion
TX1678   USGS Topographic Map of Oakville, CA                         USGS Topographic Map          S
                                                                      of Oakville
                                                                      California
TX1679   2019-07-31-Memorandum from Architectural Resources           July 30, 2019                        Hearsay
         Group to Buchalter re Peer Review of Draft National Register Memorandum from                     relevance
         of Historic Places Registration Form, To-Kalon Vineyard,     Architectural Resources
         Oakville, California                                         Group to Buchalter re To-
                                                                      Kalon Vineyard, Oakville,
                                                                      California
TX1680   Report of the Board of State Viticultural Commissioners      Annual Report of the          S
         (1893-94)                                                    Board of State Viticultural
                                                                      Commissioners California,
                                                                      Board of State Viticultural
                                                                      Commissioners, Jan 1894




TX1681   Jonathan Swinchatt et al, The Winemaker's Dance: Exploring Jonathan Swinchatt et al,             Hearsay
         Terroir in the Napa Valley Hardcover, University of        The Winemaker's Dance:
         California Press; First edition (September 14, 2004)       Exploring Terroir in the
                                                                    Napa Valley Hardcover,
                                                                    University of California
                                                                    Press; First edition
                                                                    (September 14, 2004)

TX1682   2019-07-31 Letter Scott (Buchalter) to Sriro (State Historical Letter from Buchalter to           Hearsay
         Resources Commission) re Pending Nomination to To-Kalon State Historical Resources               relevance
         Vineyard                                                       Commission dates July 31,
                                                                        2019 re Pending
                                                                        Nomination of To-Kalon
                                                                        Vineyard




                                                                                                    EXHIBIT A - PAGE 40
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 41 of 84


TX1683   DRAFT National Register of Historic Places Registration   National Register of                   Hearsay
         Form re To-Kalon Vineyard                                 Historic Places
                                                                   Registration Form re
                                                                   To-Kalon Vineyard
TX1684   Far Niente Estate Vineyard Profiles                       Far Niente Estate
                                                                                                          Hearsay
                                                                   Vineyard Profiles
TX1685   2017-12-29 Nickel v. Far Niente                           Nickel v. Far Niente Wine              Hearsay
                                                                   Estates, LLC, No.                   Relevancy MIL
                                                                   A150513, 2017
                                                                   WL 6629523 (Cal.
                                                                   Ct. App. Dec. 29, 2017)
TX1686   1999 Nickel & Nickel Stelling Vineyard Cabernet Sauvignon. Nickel and Nickel                     Hearsay
                                                                    Stelling Vineyard
                                                                    Cabernet Sauvignon
TX1687   USGS Topographic Map of Oakville CA                        USGS Topographic              S
                                                                    Map of Oakville
                                                                    California
TX1688   2016-11-29 Judgment in Conformity with Final Arbitration   Judgement in Nickel                   Hearsay
         Award (Nickel v. Far Niente)                               v. Far Niente , No.                Relevancy MIL
                                                                    16-514929 (N.D. Cal.
                                                                    Nov. 29, 2016)
TX1689   US Topo Map Symbols                                       US Topo Map
                                                                                                  S
                                                                   Symbols
TX1690   2018-06-21 H.W. Crabb's To-Kalon Valley                   Complaint Exhibit C
                                                                                                  S
         Trademark Application - Exhibit E to Complaint
TX1691   September 2020 Communication with Beckstoffer                                                    Hearsay
                                                                   WITHDRAWN PER CBUSO
         regarding Grape Quality                                                                         Relevancy
TX1692   Master of To Kalon Ranch Passes Away, The San Francisco
         Call, March 4, 1899                                                                      S

TX1693   Vinous Napa Valley Map for Oakville                       WITHDRAWN PER CBUSO
TX1694   USDA Map of Oakville                                      SUBJECT TO TVH REVIEW
TX1695   USGS Maps of Oakville                                     WITHDRAWN PER CBUSO
TX1696   Resume of Mark de Vere
TX1697   Resume of Mark de Vere
TX1698   History of Napa and Lake Counties, California                                            S
         (San Francisco, Cal.: Slocum, Bowen & Co., Publishers,
         1881).


                                                                                                  EXHIBIT A - PAGE 41
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 42 of 84




TX1699   Napa Wine: A History From Mission Days to                                                S
         Present, Second edition (San Francisco: The Wine
         Appreciation Guild, 2008).
TX1700   C.A. Menefee, Historical and Descriptive Sketch Book of                                  S
         Napa, Sonoma, Lake and Mendocino, Comprising Sketches of
         Their Topography, Productions, History, Scenery, and
         Peculiar
         Attractions (Napa City: Reporter Publishing House, 1873).
TX1701   Illustrations of Napa County, California with
                                                                                                  S
         Historical Sketch (Oakland: Smith & Elliot, 1878).




                                                                                                  EXHIBIT A - PAGE 42
Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 43 of 84




       EXHIBIT B




                                                  EXHIBIT B - PAGE 43
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 44 of 84

                    Exhibit B - Defendant Constellation Brands U.S. Operations Inc.'s Objections to Plaintiff's Exhibit List

TX                                                            Sponsoring     Identification   Stipulation                               Date
                    Trial Exhibit Description                                                                      Objection
No.                                                            Witness           Only          to Admit                               Admitted
 1    Expert Report of Doug Frost, December 16, 2019                                                        Hearsay; Argumentative;
                                                                                                            Not Evidence
2     Expert Report of Paul W. Reidl, December 16, 2019                                                     Hearsay; Argumentative;
                                                                                                            Not Evidence
3     Expert Report of Michael J. Wagner, Volume 1,                                                         Hearsay; Argumentative;
      December 16, 2019                                                                                     Not Evidence
4     Expert Report of Michael J. Wagner, Volume 2,                                                         Hearsay; Argumentative;
      December 16, 2020                                                                                     Not Evidence
5     Expert Report of Michael J. Wagner, Volume 3,                                                         Hearsay; Argumentative;
      December 16, 2019                                                                                     Not Evidence
6     Expert Report of Michael J. Wagner, Volume 4,                                                         Hearsay; Argumentative;
      December 16, 2019                                                                                     Not Evidence
7     Expert Report of Scott A. Miltenberger dated December                                                 Hearsay; Argumentative;
      16, 2019                                                                                              Not Evidence
8     Expert Rebuttal Report of Doug Frost, January 8, 2020                                                 Hearsay; Argumentative;
                                                                                                            Not Evidence
9     Expert Rebuttal Report of Paul Reidl, January 8, 2020                                                 Hearsay; Argumentative;
                                                                                                            Not Evidence
10    Expert Declaration of Jon Webb, July 10, 2020                                                         Hearsay; Argumentative;
                                                                                                            Not Evidence
11    Expert Report of Paul W. Reidl, July 17, 2020                                                         Hearsay; Argumentative;
                                                                                                            Not Evidence
12    Expert Report of Matthew G. Ezell, July 17, 2020                                                      Hearsay; Argumentative;
                                                                                                            Not Evidence
13    Ezell Expert Report Ex. A, Appendix E ‐ Survey Data                                                   Hearsay; Argumentative;
      File (Native)                                                                                         Not Evidence
14    Ezell Expert Report Ex. A, Appendix F ‐ Omnibus Data                                                  Hearsay; Argumentative;
      (Native)                                                                                              Not Evidence

                                                                      -1-
                                                                                                                 EXHIBIT B - PAGE 44
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 45 of 84

TX                                                            Sponsoring   Identification   Stipulation                             Date
                    Trial Exhibit Description                                                                       Objection
No.                                                            Witness         Only          to Admit                             Admitted
15    Chapter 1200 of the 1986 Trademark Manual of                                               S
      Examining Procedure, previously marked as Cissel
      Depo. Ex. No. 29
16    Trademark Application File Wrapper, previously marked                                     S
      as Cissel Depo. Ex. No. 30
17    USPTO Trademark Application for To‐Kalon filed June                                       S
      9, 1987, bates numbered CBUSO005686‐ 5792,
      previously marked as DeVere Depo. Ex. No. 23

18    U.S. Department of Commerce, Patent and Trademark                                         S
      Office document, dated November 25, 1987, bearing
      bates numbers BV0412 to 413, and previously marked
      Beckstoffer Depo. Ex. No. 81.
19    USPTO Trademark Application for To‐Kalon Vineyard                                         S
      filed November 3, 1993, bates numbered
      CBUSO005813‐5915, previously marked as DeVere
      Depo. Ex. No. 24
20    Letter from Mike Beyer to Andy Beckstoffer dated                                                    Hearsay
      March 21, 1994 re: To‐Kalon tradename, bearing bates
      numbers BV 0328‐0342, previously marked as
      Beckstoffer Depo. Ex. No. 86.
21    RMW Wine Maker's Notes, 1997 To Kalon Vineyard                                            S
      Cabernet Sauvignon, bearing bates numbers
      CBUSO002547, previously marked as Seethoff Depo.
      Ex. No. 38
22    Press Release ‐ Robert Mondavi Family Celebrates                                                    Hearsay; Authenticity
      Completion of Historic To Kalon Project, dated March
      9, 2001, bearing bates numbers BV0129‐131, and
      previously marked as Seethoff Depo. Ex. No. 39.



                                                                    -2-
                                                                                                               EXHIBIT B - PAGE 45
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 46 of 84

TX                                                                 Sponsoring   Identification   Stipulation                             Date
                     Trial Exhibit Description                                                                           Objection
No.                                                                 Witness         Only          to Admit                             Admitted
23    Letter from Fred Schrader to Andy Beckstoffer dated                                                      Hearsay; Authenticity
      August 9, 2002 regarding wine labels, 0614‐616, and
      previously marked as Beckstoffer Depo. Ex. No. 89.
      bearing bates numbers BV 0614‐616, and previously
      marked as Beckstoffer Depo. Ex. No. 89.

24    Letter from Mike Beyer to Andy Beckstoffer dated                                                         Hearsay; Authenticity
      October 1, 2002 re vineyard designation, bearing bates
      numbers BV 0344‐348, previously marked Beckstoffer
      Depo. Ex. No. 85.
25    Tim Mondavi Responds to Lawsuit, St. Helena Star,                                                        Hearsay
      December 26, 2002, previously filed as Exhibit 49 to the
      Declaration of Farah Bhatti in Support of Motion for
      Preliminary Injunction
26    Settlement Agreement between Robert Mondavi Winery,                                                      Relevance
      Beckstoffer Vineyards II, and Schrader Cellars, LLC,
      dated August 8, 2003, bates numbered BV0055‐69,
      previously marked as Beckstoffer Depo. Ex. No. 80.

27    Constellation Brands Press Release: Constellation and
      Mondavi Sign Definitive Merger Agreement, November
      3, 2004, previously filed as Exhibit 54 to the Declaration
      of Farah Bhatti in Support of Motion for Preliminary
      Injunction
28    Brands Using To Kalon per Justin Seidenfeld, August
      2009, Native Excel File bearing bates number
      CBUSO018369; previously marked as DeVere
      Deposition Ex. 111.




                                                                         -3-
                                                                                                                    EXHIBIT B - PAGE 46
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 47 of 84

TX                                                               Sponsoring   Identification   Stipulation                           Date
                     Trial Exhibit Description                                                                         Objection
No.                                                               Witness         Only          to Admit                           Admitted
29    Letter from Andy Beckstoffer to Fred Schrader dated                                                    Hearsay
      January 9, 2012, re: To Kalon Block E‐1, bearing bates
      number BV0677, and previously marked as Beckstoffer
      Depo. Ex. 92
30    Letter from Schrader to Andy Beckstoffer dated March                                                   Hearsay
      19, 2012 bearing bates numbers BV 0674‐675,
      previously marked as Beckstoffer Depo. Ex. No. 91.

31    December 17, 2013 Strategy Meeting Notes, bates
      numbered CBUSO00406‐408, previously marked as
      Workman Depo. Ex. No. 55
32    The Reserve 2016, Robert Mondavi Winery bates
      labeled CBUSO06640‐59, previously marked as
      Workman Depo. Ex. No. 49.
33    Tasting Notes, 2016 I Block To Kalon Vineyard Fume
      Blanc, Robert Mondavi Winery, previously filed as
      Exhibit 50 to the Declaration of Farah Bhatti in Support
      of Motion for Preliminary Injunction
34    E‐mail string between Sam Glaetzer and Andy                                                            Hearsay
      Beckstoffer, dated October 19, 2017, re:
      Beckstoffer/Constellation Grape Contract/ToKalon
      Wine Co ‐ discussion and proposal recap, previously
      marked as Beckstoffer Depo. Ex. No. 82.

35    Beckstoffer Vineyards 2017 To Kalon Sublicensees,
      bearing bates number CBUSO007197, previously
      marked as Seethoff Depo. Ex. No. 36




                                                                       -4-
                                                                                                                 EXHIBIT B - PAGE 47
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 48 of 84

TX                                                               Sponsoring   Identification   Stipulation                           Date
                    Trial Exhibit Description                                                                          Objection
No.                                                               Witness         Only          to Admit                           Admitted
36    Document entitled "Robert Mondavi Winery Brand
      Value Monitoring" dated July 2018, bearing bates
      numbers CBUS001972‐76, previously marked as
      DeVere Depo. Ex. No. 27.
37    E‐mail from Graeme MacDonald to Sally Campion et al,                                                   Hearsay
      dated August 20, 2018, re: To Kalon Sales, bearing bates
      numbers CBUSO000367, previously marked as Seethoff
      Depo. Ex. No. 37
38    Letter from Lonette Merriman to Andy Beckstoffer dated
      September 18, 2018 re Settlement and License
      agreements, bearing bates numbers BV0392‐411, and
      previously marked as Beckstoffer Depo. Ex. No. 84.

39    Constellation Brands To Kalon Vineyard Council
      Innovation, dated September 21, 2018, previously
      marked as DeVere Depo. Ex. No. 25
40    Letter from Kevin Block to Lonette Merriman dated                                                      Hearsay
      September 27, 2018, bearing bates numbers
      CBUSO07143‐ 7144, previously marked as DeVere
      Deposition Ex. 102.
41    Letter from Lonette Merriman to Kevin Block dated
      October 4, 2018, bearing bates numbers
      CBUSO07139‐7141; previously marked as DeVere
      Deposition Ex. 103.
42    E‐mail from Michelle Perry to Glenn Workman, et al,
      dated October 5, 2018, attaching Brand Value
      Monitoring report, bearing bates numbers
      CBUSO001971‐2118, and previously marked as
      Workman Depo. Ex. No. 57



                                                                       -5-
                                                                                                                 EXHIBIT B - PAGE 48
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 49 of 84

TX                                                                 Sponsoring   Identification   Stipulation                           Date
                     Trial Exhibit Description                                                                           Objection
No.                                                                 Witness         Only          to Admit                           Admitted
43    Letter from Kevin Block to Lonette Merriman dated                                                        Hearsay
      October 10, 2018, bearing bates previously marked as
      DeVere Deposition Ex. 104. numbers
      CBUSO007194‐7195;
44    Letter from Kevin Block to Lonette Merriman dated                                                        Hearsay
      October 16, 2018, bearing bates numbers
      CBUSO007150‐7152; previously marked as DeVere
      Deposition Ex. 105.
45    Letter from Andrew Beckstoffer to Schrader Cellars                                                       Hearsay
      dated November 2, 2018, bearing bates numbers
      CBUSO7175‐ 7177; previously marked as DeVere
      Deposition Ex. 106.
46    Robert Mondavi Winery Competitor Wine Analysis:
      Schrader, dated November 11, 2018; bearing bates
      numbers CUBSO018391; previously marked as DeVere
      Deposition Ex. 108.
47    E‐mail string between Lonette Merriman and Kevin
      Block, dated November 27, 2018, bearing bates numbers
      CBUSO07145‐7146; previously marked as DeVere
      Deposition Ex. 107.
48    Letter from Andy Beckstoffer to Scott Warren dated                                                       Hearsay
      January 28, 2019 re: license agreement, bates numbered
      BV541‐543, and previously marked as Beckstoffer
      Depo. Ex. No. 88.
49    Constellation Brands Press Release, Announcing the
      Launch of To Kalon Vineyard Company, May 29, 2019,
      previously filed as Exhibit 51 to the Declaration of Farah
      Bhatti in Support of Motion for Preliminary Injunction




                                                                         -6-
                                                                                                                   EXHIBIT B - PAGE 49
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 50 of 84

TX                                                            Sponsoring   Identification   Stipulation                           Date
                    Trial Exhibit Description                                                                       Objection
No.                                                            Witness         Only          to Admit                           Admitted
50    E‐mail string from Aly Wente to Glenn Workman et al.,
      dated June 11, 2019 bearing bates numbers
      CBUSO002256‐73, and previously marked as Workman
      Depo. Ex. No. 58.
51    E‐mail from Mel Owen to Lonette Merriman dated July                                                 Hearsay
      19, 2019 re: To Kalon Vineyard Co. Highest Beauty
      New Marks, bates numbered BV0427‐428, previously
      marked as Seethoff Depo. Ex. No. 41.

52    Constellation's First Supplemental Response to TVH's
      Request for Production of Documents, Set One
      (Infringement Case); March 12, 2020; previously
      marked as Baron Deposition Ex. 116
53    Constellation's Third Supplemental Response to TVH's
      Interrogatories (Infringement Case), June 2, 2020;
      previously marked as Baron Deposition Ex. 115.

54    Constellation Brands Fourth Supplemental Response to
      TVH's Interrogatories, Set One, December 13, 2019,
      Previously Marked as de Vere Deposition Ex. 17

55    Bottling Records by Block Detail, bates numbered
      CUSBO0007112, previously marked as DeVere Depo.
      Ex. No. 18
56    To Kalon map, bearing bates number CBUSO7111,
      previously marked as DeVere Depo. Ex. No. 19

57    Map, previously marked as DeVere Depo. Ex. No. 21                                                   Hearsay




                                                                    -7-
                                                                                                              EXHIBIT B - PAGE 50
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 51 of 84

TX                                                              Sponsoring   Identification   Stipulation                             Date
                    Trial Exhibit Description                                                                         Objection
No.                                                              Witness         Only          to Admit                             Admitted
58    RMFF Map, bearing bates numbers CBUSO006985,
      previously marked as deVere Depo. Ex. No. 22

59    Map, bates numbered BV 0429, previously marked as                                                     Hearsay; Authenticity
      Beckstoffer Depo. Ex. No. 83
60    Schrader Original Tokalon Vineyard Beckstoffer                                                        Hearsay; Authenticity
      Cabernet Sauvignon 2000 Initial Offering, bearing bates
      labels BV0621‐ 627, and previously marked as
      Beckstoffer Depo. Ex. No. 90
61    Wine Advocate Search Results for To Kalon, bearing
      bates numbers CBUSO017755‐17762; previously
      marked as DeVere Deposition Ex. 110.
62    CBI Scores, Native Excel File bearing bates number                                          S
      CUBSO018368; previously marked as DeVere
      Deposition Ex. 112.
63    Multiple Year Vineyard Designate Grape Contract
      (Acreage Minimum) between Beckstoffer Vineyards and
      Schrader Cellars, dated March 10, 2014, bearing bates
      numbers BV0485‐0494; previously marked as DeVere
      Deposition Ex. 113
64    To Kalon History, bearing bates numbers                                                               Hearsay
      CBUSO015921‐15926 previously marked as Cadamatre
      Deposition Ex. 141.
65    Excerpt from RMW Brand Value Monitoring, bates
      numbered CBUSO002006, previously marked as
      Seethoff Depo. Ex. No. 40
66    Image of 2014 Paul Hobbs Cobernet Sauvignon,
      Beckstoffer To Kalon Vineyard, previously marked as
      Reibstein Depo. Ex. No. 68



                                                                      -8-
                                                                                                                 EXHIBIT B - PAGE 51
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 52 of 84

TX                                                                 Sponsoring   Identification   Stipulation                             Date
                     Trial Exhibit Description                                                                         Objection
No.                                                                 Witness         Only          to Admit                             Admitted
67    Image of 2012 Realm Cellars Beckstoffer To Kaon,
      previously marked as Reibstein Depo. Ex. No. 69

68    Image of 2016 Schrader Cabernet Sauvignon, previously
      marked as Reibstein Depo. Ex. No. 70
69    2015 Cabernet Sauvignon Reserve ‐ To Kalon Vineyard
      winemaker's notes, previously marked as Reibstein
      Depo. Ex. No. 71.
70    To Kalon Vineyard Company, Highest Beauty,
      previously filed as Exhibit 52 to the Declaration of Farah
      Bhatti in Support of Motion for Preliminary Injunction

71    Image of To Kalon Vineyard Company Highest Beauty,                                                       Hearsay; Authenticity
      previously filed as Exhibit 56 to the Declaration of Farah
      Bhatti in Support of Motion for Preliminary Injunction

72    Introducing To Kalon, To Kalon Vineyard webpage                                                S
      printout, previously filed as Exhibit L to the First
      Amended Complaint
73    Robert Mondavi Winery: Our Vineyards, Website                                                  S
      Printout, Previously filed as Exhibit M to the First
      Amended Complaint
74    Map, previously marked as Nickel Depo. Ex. No. 1016                                                      Hearsay; Authenticity

75    Map of the Napa Valley in 1950, excerpt from Bottled                                           S
      Poetry by James L Lapsley, previously marked as Nickel
      Depo. Ex. No. 1029




                                                                         -9-
                                                                                                                    EXHIBIT B - PAGE 52
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 53 of 84

TX                                                         Sponsoring    Identification   Stipulation                       Date
                   Trial Exhibit Description                                                              Objection
No.                                                         Witness          Only          to Admit                       Admitted
76    COGS Spreadsheet for 2016 To Kalon Vineyard                                              S
      Company Highest Beauty Cabernet Sauvignon Tio,
      bearing bates number CBUSO07109, previously marked
      as Bhatt Depo. Ex. No. 10
77    Spreadsheet print out, bates numbered CBUSO007107,                                      S
      previously marked as Bhatt Depo. Ex. No. 11

78    Spreadsheet print out, bates numbered CBUSO007110,                                      S
      previously marked as Bhatt Depo. Ex. No. 12

79    Spreadsheet print out entitled "RMW Financials"                                         S
      previously marked as Bhatt Depo. Ex. No. 3
80    Spreadsheet print out, bates numbered CBUSO006185,                                      S
      previously marked as Bhatt Depo. Ex. No. 4

81    Robert Mondavi Winery Cost Breakdown for FY2020                                         S
      and FY2021, bates numbered CBUSU007046,
      previously marked as Bhatt Depo. Ex. No. 5

82    Spreadsheet print out, bates numbered CBUSO007105,                                      S
      previously marked as Bhatt Depo. Ex. No. 7

83    Spreadsheet print out, bates numbered CBUSO007106,                                      S
      previously marked as Bhatt Depo. Ex. No. 8

84    Spreadsheet print out, bates numbered CBUSO007108,                                      S
      previously marked as Bhatt Depo. Ex. No. 9

85    TVH 2015 Block 8 Cabernet, Image (Front Label),                                         S
      bearing bates number TVH_00000003

                                                                - 10 -
                                                                                                        EXHIBIT B - PAGE 53
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 54 of 84

TX                                                               Sponsoring    Identification   Stipulation                           Date
                     Trial Exhibit Description                                                                          Objection
No.                                                               Witness          Only          to Admit                           Admitted
86    TVH 2015 Block 8 Cabernet, Image Back Label),                                                  S
      bearing bates number TVH_00000004
87    TVH 2015 Cabernet Sauvignon, Image (Front Label),                                                       Hearsay
      bearing bates number CBUSO017395
88    TVH 2015 Cabernet Sauvignon, Image (Back Label),                                                        Hearsay
      bearing bates number TVH_00007898
89    TVH 2015 Cabernet Sauvignon, Image (Back Label),                                                        Hearsay
      bearing bates number TVH_00007900
90    TVH 2015 Cabernet Sauvignon, Image (Back Label),                                                        Hearsay
      bearing bates number TVH_00007901
91    Spreadsheet, TVH.2014‐ 2019v.1.xls, produced in native                                        S
      at TVH_00007902
92    Spreadsheet, TVH.Sales.Detail.v.2.xls, produced in                                            S
      native at TVH_00007903
93    Spreadsheet, Truvi.2015‐ 2018.xls, produced in native at                                      S
      TVH_00007904
94    Spreadsheet, TVH.ecellar.2014‐ 2015.xls, produced in                                          S
      native at TVH_00007905
95    Spreadsheet, Wholesale ‐2014‐ 2018.xls, produced in                                           S
      native at TVH_00007908
96    Spreadsheet, 2020 Direct Sales, TVH.DTC.1.1.2019‐                                             S
      5.31.2020.xls, produced in native at TVH_00007909

97    Spreadsheet, Whole Distributor,                                                               S
      TVH.WH‐Dist.1.1.2019‐ 5.31.2019.xlsx, produced in
      native at TVH_00007910
98    Beckstoffer Vineyards, Hertitage Vineyards, Wines,
      print out, previously identified as Cadamatre Rebuttal
      Report Ex. E.



                                                                      - 11 -
                                                                                                                  EXHIBIT B - PAGE 54
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 55 of 84

TX                                                              Sponsoring    Identification   Stipulation                             Date
                    Trial Exhibit Description                                                                        Objection
No.                                                              Witness          Only          to Admit                             Admitted
99    Robert Mondavi Winery Correspondence (3/3/1995                                                S
      through 10/20/1995) regarding Jacobs 1995 Interviews
      of Mondavi Family for Robert Mondavi Winery Oral
      History Project, bearing bates numbers
      TVH_00007934‐7955
100   Copy of Original Transcript of Installment 4 of Jacobs’                                      S
      1995 Interview Session with Robert Mondavi, with
      Jacobs’ handwritten edits (Bearing Bates Nos. KJW058
      to KJW075, incl.), bearing bates numbers
      TVH_00007956‐7973
101   Audio Recording of Installment 4 of Jacobs 1995                                              S
      Interview session with Robert Mondavi (KJW189),
      produced in native and bearing bates number
      TVH_00007974
102   Transcript of Audio Recording (KJW 189) of                                                   S
      Installment 4 of Jacobs 1995 Interview of Robert
      Mondavi (CSR Transcribed March 6, 2020), bearing
      bates numbers TVH_00007975‐8008
103   Transcript of Compilation of Jacobs’ 1995 Interview of                                       S
      R.G. Mondavi, with Jacobs’ handwritten edits, bearing
      bates numbers TVH_00008009‐ 8044

104   Certificate of Attorney Authenticating Tape 4‐B                                                        Hearsay; Authenticity
      Transcript and Audio Tape 4‐B, filed February 28, 2020,
      bearing bates numbers TVH_00008047‐ 8048

105   Declaration of Kathryn J. Winter Authenticating Tape                                                   Hearsay; Authenticity
      4‐B Transcript and Audio Tape 4‐B, filed February 28,
      2020, bearing bates numbers TVH_00008049‐ 8051



                                                                     - 12 -
                                                                                                                  EXHIBIT B - PAGE 55
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 56 of 84

TX                                                               Sponsoring    Identification   Stipulation                             Date
                    Trial Exhibit Description                                                                         Objection
No.                                                               Witness          Only          to Admit                             Admitted
106   Stipulation Regarding Subpoena Served on Kathryn                                                        Hearsay; Authenticity
      J.Winter, filed February 28, 2020, bearing bates numbers
      TVH_00008052‐ 8055
107   Certificate of Service for Stipulation Regarding                                                        Hearsay; Authenticity
      Subpoena Served on Kathryn J. Winter, Declaration of
      Kathryn J. Winter, Certificate of Attorney
      Authenticating Tape 4‐B Transcript and Audio Tape
      4‐B, filed Feburary 28, 2020, bearing bates numbers,
      bearing bates numbers TVH_00008045‐8046

108   License Agreement, dated August 8, 2003 between
      Robert Mondavi Winery and Beckstoffer Vineyards II
      bearing bates numbers CBUSO006179 to
      CBUSO006184; Reidl Declaration Ex. A
109   One‐Year Grape Purchase Agreement between                                                               Hearsay; Authenticity
      Beckstoffer Vineyard and Schrader Cellars, bearing
      bates numbers BV0375‐0381. Reidl Declaration Ex. E.

110   October 14, 2010 Letter from Andrew Beckstoffer to                                                      Hearsay; Authenticity
      Fred Schrader enclosing One‐Year Grape Purchase
      Agreement, bearing bates number BV0374. Reidl
      Declaration Ex. E.
111   Multiple Year Vineyard Designate Grape Contract
      (Acreage Mininum) between Beckstoffer Vineyards and
      Schrader Cellars, March 10, 2014, bearing bates
      numbers BV0485‐0494, Reidl Declaration Ex. E.




                                                                      - 13 -
                                                                                                                   EXHIBIT B - PAGE 56
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 57 of 84

TX                                                               Sponsoring    Identification   Stipulation                             Date
                    Trial Exhibit Description                                                                           Objection
No.                                                               Witness          Only          to Admit                             Admitted
112   Multiple Year Vineyard Designate Grape Contract                                                         Hearsay; Authenticity
      (Acreage Minimum) dated November 26, 2008, bearing
      bates numbers BV0498‐0507; Reidl Declaration Ex. E.

113   Multiple Year Vineyard Designate Grape Contract,                                                        Hearsay; Authenticity
      Amendment #1, bearing bates numbers BV0511‐0512;
      Reidl Declaration Ex. E
114   Multiple Year Vineyard Designate Grape Contract dated                                                   Hearsay; Authenticity
      March 26, 2003, bearing bates numbers BV0513‐0518;
      Reidl Declaration Ex. E
115   One‐Year Grape Purchase Agreement between                                                               Hearsay; Authenticity
      Beckstoffer Vineyard II and Schrader Cellars dated April
      8, 2009, bearing bates numbers BV0526‐0532; Reidl
      Decl. Ex. E.
116   One Year Grape Purchase Agreement between                                                               Hearsay; Authenticity
      Beckstoffer Vineyard II and Schrader Cellars, dated
      January 21, 2008, bearing bates numbers BV0533‐0539.
      Reidl Declaration Ex. E.
117   2014 Vision Critical_CBI RMW_Report.pptx, bearing                                                       Hearsay
      bates number CBUSO015950‐ 15991
118   2020 RMW Insights Guide FINAL 01 31 2020.pptx,                                                          Hearsay
      bearing bates numbers CBUSO015992‐16059

119   2016 Brand Equity Tracking_Luxury Simi RMW                                                              Hearsay
      Meiomi.pptx, bearing bates numbers
      CBUSO016061‐16147
120   2008 RM Print Ad_Report.ppt, bearing bates numbers                                                      Hearsay
      CBUSO016148‐16239




                                                                      - 14 -
                                                                                                                   EXHIBIT B - PAGE 57
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 58 of 84

TX                                                          Sponsoring    Identification   Stipulation                           Date
                   Trial Exhibit Description                                                                       Objection
No.                                                          Witness          Only          to Admit                           Admitted
121   2008 Centerra RMPS & RMW Packaging Report.doc,                                                     Hearsay
      bearing bates numbers CBUSO016240‐ 16247

122   2017 LUXURY BRANDS Tracking Report                                                                 Hearsay
      FINAL.pptx, bearing bates numbers CBUSO016248‐
      16284
123   2020 Consumer Power Play Final Report _2_26_20                                                     Hearsay
      REV4.pptx, bearing bates numbers
      CBUSO016285‐16498
124   2010 IIM RMW Woodbridge Print Qual Report.doc,                                                     Hearsay
      bearing bates numbers CBUSO016499‐ 16508

125   2009_RMW & RMPS Packaging Qual.pdf, bearing                                                        Hearsay
      bates numbers CBUSO016509‐16531
126   2010 PRS RMW Packaging Report.ppt, bearing bates                                                   Hearsay
      numbers CBUSO016532‐16594
127   2016 Luxury Institute Research‐ CBI Premium Wines                                                  Hearsay
      and Genome‐Comparative Deck.pdf, bearing bates
      numbers CBUSO016595‐16678
128   2018 Luxury Wine Brand Tracking.pptx, bearing bates                                                Hearsay
      numbers CBUSO016679‐16699
129   2019 Luxury Wine Brand 2018 Brand Tracking Report                                                  Hearsay
      FINAL.pptx, bearing bates numbers
      CBUSO16713‐16735
130   2016 Constellation Wine ‐ LUXURY BRANDS Full                                                       Hearsay
      Report ‐ .pptx, bearing bates numbers
      CBUSO016756‐16789
131   2018 Luxury Wine Brand Tracking Mar 2018.pptx,                                                     Hearsay
      bearing bates numbers CBUSO016971‐16991



                                                                 - 15 -
                                                                                                             EXHIBIT B - PAGE 58
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 59 of 84

TX                                                            Sponsoring    Identification   Stipulation                           Date
                    Trial Exhibit Description                                                                        Objection
No.                                                            Witness          Only          to Admit                           Admitted
132   2019 RMW Kelton_Robert Mondavi_Brand Perceptions                                                     Hearsay
      and Opportunities.pdf, bearing bates numbers
      CBUSO016992‐ 17074
133   Photo of Three TVH Wine Bottles: 2015 Block 5, 2015
      Block 8, 2015 Cabernet Sauvignon, bearing bates
      number TVH_00007922
134   Photo of TVH 2015 Block 5 (back), bearing bates
      number TVH_00007923
135   Photo of TVH 2015 Block 5 (close up), bearing bates
      number TVH_00007924
136   Photo of TVH 2015 Block 5 (front), bearing bates
      number TVH_00007925
137   Photo of TVH 2015 Block 5 (Front), bearing bates
      number TVH_00007926
138   Photo of TVH 2018 Block 8 (back), bearing bates
      number TVH_00007927
139   Photo of TVH 2015 Block 8 (back), bearing bates
      number TVH_00007928
140   Photo of TVH 2015 Block 8 (front), bearing bates
      number TVH_00007929
141   Photo of TVH 2015 Block 8 (front), bearing bates
      number TVH_00007930
142   Photo of TVH 2015 Cabernet Sauvignon (back), bearing
      bates number TVH_00007931
143   Photo of TVH 2015 Cabernet Sauvignon (back), bearing
      bates number TVH_00007932
144   Photo of TVH 2015 Cabernet Sauvignon (front), bearing
      bates number TVH_00007933
145   USPTO, Trademark Registration: Atlas Peak, bearing                                         S
      bates numbers TVH_00008180‐8181

                                                                   - 16 -
                                                                                                               EXHIBIT B - PAGE 59
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 60 of 84

TX                                                          Sponsoring    Identification   Stipulation                       Date
                   Trial Exhibit Description                                                               Objection
No.                                                          Witness          Only          to Admit                       Admitted
146   USPTO, Trademark Registration: Domaine Carneros,                                          S
      bearing bates numbers TVH_00008182‐ 8183

147   USPTO, Trademark Registration: Rutherford Reserve,                                       S
      bearing bates numbers TVH_00008184‐ 8185

148   USPTO, Trademark Registration: Stags' Leap, bearing                                      S
      bates numbers TVH_00008186‐8187
149   USPTO, Trademark Registration: Wild Horse, bearing                                       S
      bates numbers TVH_00008188‐8189
150   27 CFR 9.117, Stags Leap AVA, bearing bates numbers                                      S
      TVH_00008126‐8127
151   27 CFR 9.123, Mt. Veeder AVA, bearing bates numbers                                      S
      TVH_00008128‐8130
152   27 CFR 9.124, Wild Horse Valley AVA, bearing bates                                       S
      numbers TVH_00008131‐8133
153   27 CFR 9.133, Rutherford AVA, bearing bates numbers                                      S
      TVH_00008134‐8136
154   27 CFR 9.134, Oakville AVA, bearing bates numbers                                        S
      TVH_00008137‐8139
155   27 CFR 9.140, Atlas Peak AVA, bearing bates numbers                                      S
      TVH_00008140‐8142
156   27 CFR 9.143, Spring Mountain District AVA, bearing                                      S
      bates numbers TVH_00008143‐8144
157   27 CFR 9.149, St. Helena AVA, bearing bates numbers                                      S
      TVH_00008145‐8147
158   27 CFR 9.154, Chiles Valley AVA, bearing bates                                           S
      numbers TVH_00008148‐8150
159   27 CFR 9.160, Yountville AVA, bearing bates numbers                                      S
      TVH_00008151‐8153

                                                                 - 17 -
                                                                                                         EXHIBIT B - PAGE 60
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 61 of 84

TX                                                           Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                               Objection
No.                                                           Witness          Only          to Admit                       Admitted
160   27 CFR 9.161, Oak Knoll District of Napa Valley AVA,                                       S
      bearing bates numbers TVH_00008154‐ 8156

161   27 CFR 9.166, Diamond Mountain District, AVA,                                             S
      bearing bates numbers TVH_00008157‐ 8159
162   27 CFR 9.209, Calistoga AVA, bearing bates numbers                                        S
      TVH_00008160‐8162
163   27 CFR 9.223, Coombsville AVA, bearing bates                                              S
      numbers TVH_00008163‐8165
164   27 CFR 9.23, Napa Valley AVA, bearing bates numbers                                       S
      TVH_00008166‐8167
165   27 CFR 9.32, Los Carneros AVA, bearing bates numbers                                      S
      TVH_00008168‐8170
166   27 CFR 9.94, Howell Mountain AVA, bearing bates                                           S
      numbers TVH_00008171‐8172
167   COLA ‐ B Cellars Petite Sirah 2018, bearing bates                                         S
      numbers TVH_00008173‐8175
168   COLA ‐ Paul Hobbs Cabernet Sauvignon Beckstoffer ‐                                        S
      To Kalon 2000, bearing bates number TVH_00008176

169   COLA ‐ Schrader LPV 2011 Beckstoffer Las Piedras                                          S
      Vineyard, bearing bates numbers TVH_00008177‐8179

170   COLA ‐ Alpha Omega Cabernet Sauvignon, 2011,                                              S
      bearing bates numbers TVH_00008092‐8094
171   COLA ‐ Atlas Peak Cabernet Sauvignon 2009, bearing                                        S
      bates numbers TVH_00008095‐8097
172   COLA ‐ Carter Cellars Beckstoffer To Kalon Vineyard,                                      S
      2009, bearing bates numbers TVH_00008098‐8100



                                                                  - 18 -
                                                                                                          EXHIBIT B - PAGE 61
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 62 of 84

TX                                                            Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                Objection
No.                                                            Witness          Only          to Admit                       Admitted
173   COLA ‐ Grand Napa Vineyards Cabernet Sauvignon,                                             S
      2015, bearing bates numbers TVH_00008101‐8103

174   COLA ‐ Paul Hobbs Cabernet Sauvignon Beckstoffer To                                        S
      Kalon Vineyard, 2008, bearing bates numbers
      TVH_00008104‐8106
175   COLA ‐ Porter Family Vineyards, Cabernet Sauvignon                                         S
      Atlas Peak Vineyard 2007, bearing bates numbers
      TVH_00008107‐8109
176   COLA ‐ Purlieu Beckstoffer To Kalon Vineyard Napa                                          S
      Valley Cabernet Sauvignon 2011, bearing bates numbers
      TVH_00008110‐8112
177   COLA ‐ Robert Mondavi Winery The Reserve Cabernet                                          S
      Sauvignon To Kalon Vineyard 2014, bearing bates
      numbers TVH_00008113‐8115
178   COLA ‐ Schrader RBS 2009 Beckstoffer To Kalon                                              S
      Vineyard, bearing bates numbers TVH_00008116‐8118

179   COLA ‐ Schrader 2009 Beckstoffer To Kalon Vineyard,                                        S
      bearing bates numbers TVH_00008119‐8121

180   COLA ‐ Bergstrom Wines 2012 Shea Vineyard, bearing                                         S
      bates numbers TVH_00008122‐8124
181   COLA ‐ Wild Horse 2006 Cabernet Sauvignon, bearing                                         S
      bates number TVH_00008125
182   Eugene L. Sullivan to Hamilton W. Crabb, Deeds,                                            S
      January 28, 1868, bearing bates numbers
      TVH00005073‐5074




                                                                   - 19 -
                                                                                                           EXHIBIT B - PAGE 62
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 63 of 84

TX                                                            Sponsoring    Identification   Stipulation                       Date
                   Trial Exhibit Description                                                                 Objection
No.                                                            Witness          Only          to Admit                       Admitted
183   Field Notes Subdivision Survey, 1868, bearing bates                                         S
      numbers TVH00005270‐5278; Miltenberger Decl. Exh.
      IIIII
184   Letter from "Fides" Early Pioneers, San Francisco                                          S
      Examiner, February 4, 1869, bearing bates numbers
      TVH00005279‐5284; Miltenberger Decl. Exh. I

185   Map of Township 7 Degrees North, June 10, 1869,                                            S
      bearing bates number TVH00005285; Miltenberger
      Decl. Exh. I
186   Napa County Map, August 12,1876, Geo. G. Lyman and                                         S
      SR Throckmorton, Jr., bearing bates numbers
      TVH00005082‐ 5083; Miltenberger Decl. Exh. EEEEE

187   Illustrations of Napa County p. 8, published 1878,                                         S
      bearing bates numbers TVH00005091‐ 5093;
      Miltenberger Decl. Exh. VVV
188   Illustrations of Napa County, p. 18, published 1878,                                       S
      bearing bates numbers TVH00005094‐ 5096;
      Miltenberger Decl. Exh. VVV
189   Illustrations of Napa County, page 6, published 1878,                                      S
      bearing bates numbers TVH00005289‐ 5290;
      Miltenberger Decl. Exh. VVV
190   Eliza G. Yount to HW Crabb, Deed, HW Crabb, October                                        S
      20, 1879, bearing bates number TVH00005102

191   1881 Map of Central Portion of Napa Valley, bearing                                        S
      bates numbers TVH00005118‐5119; Miltenberger Decl.
      Exh. PPPP



                                                                   - 20 -
                                                                                                           EXHIBIT B - PAGE 63
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 64 of 84

TX                                                             Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                 Objection
No.                                                             Witness          Only          to Admit                       Admitted
192   Illustrated History of Napa and Lake Counties, dated                                         S
      November 1881, previously marked as Miltenberger
      Depo Ex. No. 1037
193   The Vintage of '81, St. Helena Star, November 4, 1881,                                      S
      bearing bates numbers TVH00005315‐ 5320;
      Miltenberger Decl. Exh. PP
194   Among the Wine Makers, St. Helena Star, November 11,                                        S
      1882, bearing bates numbers TVH00005126‐5133 ;
      Miltenberger Decl. Exh. QQ

195   Chiles Valley, Descriptive Letter from Prof. Husmann,                                       S
      Napa Register, April 17, 1885, bearing bates numbers
      TVH00005331‐ 5337; Miltenberger Decl. Exh. II

196   To Kalon Vineyard Ad, San Francisco Merchant,                                               S
      December 18, 1885, bearing bates number
      TVH00005137; Miltenberger Decl. Exh. A
197   To Kalon Vineyard Ad, Pacific Rural Press, December                                         S
      19, 1885, bearing bates number TVH00005138;
      Miltenberger Decl. Exh. JJ
198   Viticultural, St. Helena Star, August 6, 1886, bearing                                      S
      bates numbers TVH00005139‐5141; Miltenberger Decl.
      Exh. RR
199   Book and Job Printer, F. Pohndorff, The Sunday Herald,                                      S
      September 19, 1886, bearing bates number TVH_0000
      8056
200   Deed, Goodman to Crabb, January 8, 1889, bearing                                            S
      bates number TVH00005340




                                                                    - 21 -
                                                                                                            EXHIBIT B - PAGE 64
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 65 of 84

TX                                                             Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                 Objection
No.                                                             Witness          Only          to Admit                       Admitted
201   California Wine Making, Harper's Weekly, March 9,                                            S
      1889, bearing bates numbers TVH00005341‐5347;
      Miltenberger Decl. Exh. NNNN

202   Novel Proposition of Crabb, The California Wine King;                                       S
      The Critic, Washington, District of Columbia, July 10,
      1890, bearing bates numbers JRP0000828‐ 0000830;
      Miltenberger Decl. Exh. J
203   To Kalon Wines, Pacific Wine and Spirit Review, p.6,                                        S
      July 15, 1890, bearing bates numbers JRP0001‐005;
      Miltenberger Decl. Exh. E
204   Grape and Wine Chat, FK Pohndorff, The Sunday                                               S
      Herald, December 14, 1890, bearing bates number
      TVH_00008057
205   To‐Kalon Registered Trademark, The Sunday Herald,                                           S
      February 22, 1891, bearing bates number
      TVH_00008058
206   Trade Notes, Pacific Wine & Spirit Review, March 15,                                        S
      1891, bearing bates numbers TVH00005365‐5366;
      Miltenberger Decl. Exh. B
207   Prominent Wine Men, Pacific Wine & Spirit Review,                                           S
      May 4, 1891, bearing bates numbers JRP0006‐0007;
      Miltenberger Decl. Exh. F
208   "To Kalon," Breeder and Sportsman, p. 539, May 7,                                           S
      1892, bearing bates number JRP00008; Miltenberger
      Decl. Exh. G
209   Wine Growers' Union, St. Helena Star, August 12, 1892,                                      S
      bearing bates numbers TVH00005373‐5374;
      Miltenberger Decl. Exh. SS



                                                                    - 22 -
                                                                                                            EXHIBIT B - PAGE 65
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 66 of 84

TX                                                              Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                  Objection
No.                                                              Witness          Only          to Admit                       Admitted
210   HW Crabb, of To Kalon Stock Farm, Napa Daily                                                  S
      Journal, January 5, 1893, bearing bates number
      TVH00005181
211   To Kalon, The Beautiful Century Home of Mr. HW                                               S
      Crabb, Napa Daily Journal, August 24, 1893, bearing
      bates number TVH00005384; Miltenberger Decl. Exh.
      TT
212   Vineyards in Napa County, published 1893, bearing                                            S
      bates numbers TVH00005377‐5380; Miltenberger Decl.
      Exh. FF
213   Report of the Board of State Viticultural Commissioners                                      S
      for 1893‐94, bearing bates numbers
      TVH00005385‐5389; Miltenberger Decl. Exh. GG
214   Among the Farmers, Napa Register, July 12, 1895,                                             S
      bearing bates number TVH00005395; Miltenberger
      Decl. Exh. KK
215   HW Crabb on Resistants, December 9, 1895, bearing                                            S
      bates numbers TVH00005397‐ 5398; Miltenberger Decl.
      Exh. C
216   OH Buckman 1895 Napa County Map, bearing bates                                               S
      numbers TVH00005182‐5183; Miltenberger Decl. Exh.
      FFFFF
217   Mr. Crabb's Vineyard, October 9, 1896, bearing bates                                         S
      numbers TVH00005399‐5400; Miltenberger Decl. Exh.
      LL
218   HW Crabb Obituary, March 4, 1899, Master of To                                               S
      Kalon Ranch Passes Away, The San Francisco Call,
      bearing bates numbers JRP0009‐0012; Miltenberger
      Decl. Exh. L



                                                                     - 23 -
                                                                                                             EXHIBIT B - PAGE 66
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 67 of 84

TX                                                              Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                  Objection
No.                                                              Witness          Only          to Admit                       Admitted
219   HW Crabb Obituary, The Record‐Union, March 4, 1899,                                           S
      bearing bates number JRP00013‐00015; Miltenberger
      Decl. Exh. K
220   HW Crabb Estate Inventory and Appraisement, April 29,                                        S
      1899, bearing bates numbers TVH00005193‐5213;
      Miltenberger Decl. Exh. D
221   Executors' Sale, San Francisco Chronicle, May 24, 1899,                                      S
      bearing bates numbers TVH00005426‐5428
222   Deeds, Goodman to Churchill, June 16, 1899, bearing                                          S
      bates numbers TVH00005549‐5550
223   Important Sales, St. Helena Star, June 9, 1899, bearing                                      S
      bates numbers JRP0000903‐0000904; Miltenberger
      Decl. Exh. M
224   Deed, February 2, 1902, bearing bates numbers                                                S
      TVH00005560‐ 5562
225   ES Churchill Obituary, Los Angeles Herald, March 29,                                         S
      1903, bearing bates numbers JRP00016‐00018;
      Miltenberger Decl. Exh. MM
226   ES Churchill Obituary, March 31, 1903, Pacific WIne &                                        S
      Spirit Review, bearing bates numbers
      TVH00005570‐5572; Miltenberger Decl. Exh. H
227   Deed, Churchill to To Kalon Vineyard Company, July                                           S
      30, 1903, bearing bates numbers TVH00005578‐5581

228   Excerpt from the Evening Star, dated November 25,                                            S
      1907, previously marked as Miltenberger Depo. Ex. No.
      1037




                                                                     - 24 -
                                                                                                             EXHIBIT B - PAGE 67
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 68 of 84

TX                                                               Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                   Objection
No.                                                               Witness          Only          to Admit                       Admitted
229   Interesting Visit to ToKalon Where All is Activity, Wine                                       S
      and Vine Notes, St. Helena Star, October 1, 1909,
      bearing bates number JRP00019; Miltenberger Decl.
      Exh. UU
230   Improvements at To Kalon Vineyard, Wine and Vine                                              S
      Notes, St. Helena Star, November 25, 1910, bearing
      bates number JRP00020; Miltenberger Decl. Exh. VV

231   Institute Has Closed, Napa Weekly Journal, October 18,                                        S
      1912, bearing bates numbers TVH00005596‐5598;
      Miltenberger Decl. Exh. N
232   Excerpt: To Kalon Spring Water, The Weekly                                                    S
      Calistogan, August 9, 1912 (Full Page), bearing bates
      numbers TVH_00008066‐ 8071
233   Excerpt: To Kalon Spring Water, The Weekly                                                    S
      Calistogan, August 9, 1912, bearing bates number
      TVH_00008065‐
234   Excerpt: To Kalon Spring Water, The Weekly                                                    S
      Calistogan, October 25, 1912 (Full Page), bearing bates
      number TVH_00008063‐ 8064
235   Excerpt: To Kalon Spring Water, The Weekly                                                    S
      Calistogan, October 25, 1912, bearing bates number
      TVH_00008062
236   1912 History of Solano and Napa Counties, bearing                                             S
      bates numbers TVH00005445‐5460; Miltenberger Decl.
      Exh. HH
237   Wine and Vine Notes, St. Helena Star, May 30, 1913,                                           S
      bearing bates number TVH00005600; Miltenberger
      Decl. Exh. WW



                                                                      - 25 -
                                                                                                              EXHIBIT B - PAGE 68
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 69 of 84

TX                                                             Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                 Objection
No.                                                             Witness          Only          to Admit                       Admitted
238   List of Awards, Santa Rosa Press Democrat, August 21,                                        S
      1913, bearing bates number TVH00005601;
      Miltenberger Decl. Exh. NN
239   Napa Wines at Exposition, Napa Journal, June 24, 1915,                                      S
      bearing bates numbers TVH00005606‐ 5607;
      Miltenberger Decl. Exh. O
240   Successful Affair Held at To‐ Kalon, St. Helena Star,                                       S
      August 27, 1915 (First Page), bearing bates numbers
      TVH_00008077
241   Successful Affair Held at To‐ Kalon, St. Helena Star,                                       S
      August 27, 1915 (Second Page), bearing bates numbers
      TVH_00008078
242   Death of W.T. Johnson, Napa Daily Journal, October 23,                                      S
      1915, bearing bates number TVH_00008076

243   1915 Napa County Map, bearing bates numbers                                                 S
      TVH00005602‐ 5605; Miltenberger Decl. Exh. WWW

244   Miss Churchill's Wedding, Oakland Tribune, April 10,                                        S
      1916, bearing bates number TVH_00008080
245   Miss Churchill's Wedding, Oakland Tribune, May 3,                                           S
      1916, bearing bates number TVH_00008081
246   To Kalon Vineyards In Family Dispute, Riverside Daily                                       S
      Press, August 24, 1916, bearing bates number
      JRP00021; Miltenberger Decl. Exh. OO
247   "Suit is Filed by Mother Against Son for Fraud" San                                         S
      Francisco Chronicle, August 24, 1916, bearing bates
      numbers JRP00022‐25; Miltenberger Decl. Exh. IIII




                                                                    - 26 -
                                                                                                            EXHIBIT B - PAGE 69
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 70 of 84

TX                                                               Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                   Objection
No.                                                               Witness          Only          to Admit                       Admitted
248   Hans Hansen Hurt (on To Kalon lane), St. Helena Star,                                          S
      December 29, 1916, bearing bates number
      TVH_00008079
249   Excerpt: "To Kalon Ranch", San Francisco Examiner,                                            S
      May 15, 1917, bearing bates numbers TVH_00008082

250   "Churchill Case is Settled" Napa Daily Journal, June 16,                                      S
      1917, bearing bates numbers JRP00026‐00027;
      Miltenberger Decl. Exh. P
251   Real Estate Deals, To Kalon Ranch, Napa Journal,                                              S
      December 28, 1918, bearing bates number
      TVH_00008083
252   Oakville Happenings, To Kalon Ranch, St. Helena Star,                                         S
      February 21, 1930, bearing bates numbers
      TVH_00008084
253   Churchills Dispose of Valuable Property, December 30,                                         S
      1933, bearing bates numbers JRP000028‐00029;
      Miltenberger Decl. Exh. Q
254   Victim of Fearful Accident, St. Helena Star, March 30,                                        S
      1934, bearing bates number TVH_00008085
255   St. Helena Items Briefly Related, Weekly Calistogan,                                          S
      January 12, 1934, bearing bates numbers
      TVH00005684‐5688
256   Void Sale of Fine Acreage for $200,000, Napa Journal,                                         S
      February 14, 1934, bearing bates numbers JRP000030‐
      000031; Miltenberger Decl. Exh. R
257   Letter from To Kalon Vineyard to Bureau of Industrial                                         S
      Alcohol, March 9, 1934, bearing bates numbers
      TVH00005691‐5695



                                                                      - 27 -
                                                                                                              EXHIBIT B - PAGE 70
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 71 of 84

TX                                                             Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                 Objection
No.                                                             Witness          Only          to Admit                       Admitted
258   Decree Quieting Title, March 26, 1934, bearing bates                                         S
      numbers TVH00004477‐4479
259   Bureau of Internal Revenue to ToKalon Vineyards, April                                      S
      16, 1935, bearing bates numbers TVH00005703‐5708

260   Refosco (Crabb's Black Burgandy), Wines and Vines,                                          S
      April 1937, bearing bates numbers TVH00005214‐5217

261   Excerpt: Twenty‐Five Years Ago Today, To Kalon                                              S
      Spring Water, Napa Valley Register, August 9, 1937,
      bearing bates number TVH_00008072
262   1938 Soil Survey of the Napa Area, bearing bates                                            S
      number TVH00005461; Miltenberger Decl. Exh.
      KKKKK
263   Marriage Licenses, Ewing‐Hess, To Kalon Ranch, Napa                                         S
      Journal, May 14, 1943, bearing bates number
      TVH_00008086
264   Deed, Churchill to Stelling Jr. July 19, 1943, bearing                                      S
      bates numbers TVH00005784‐5787
265   1,700 Acre McGill Ranch in Napa County is Sold,                                             S
      Sacramento Bee, March 27, 1944
266   Martin Stelling Buys Large McGill Ranch, St. Helena                                         S
      Star, March 31, 1944, bearing bates numbers
      JRP000035‐0036; Miltenberger Decl. Exh. S

267   Vines in the Sun, Idwal Jones, 1949, bearing bates                                          S
      numbers JRP000037‐000301; Miltenberger Decl. Exh.
      OOOO




                                                                    - 28 -
                                                                                                            EXHIBIT B - PAGE 71
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 72 of 84

TX                                                            Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                Objection
No.                                                            Witness          Only          to Admit                       Admitted
268   Swiss Colony, San Francisco Chronicle, February 8,                                          S
      1951, bearing bates numbers JRP0000302‐0000304;
      Miltenberger Decl. Exh. JJJJ

269   Buy To‐Kalon, St. Helena Star, February 8, 1951,                                           S
      bearing bates number TVH_00008087
270   George Rogers Dies in Upvalley, Napa Valley Register,                                      S
      October 16, 1952, bearing bates number TVH_00008088

271   News of 25 Years Ago, Napa Valley Register, May 23,                                        S
      1953, bearing bates number TVH_00008090

272   Two Sections Near Oakville Change Hands, Napa                                              S
      Valley Register, September 29, 1953, bearing bates
      numbers TVH_00008091
273   Schoch Buys Big Vineyard Acreage, St. Helena Star,                                         S
      October 1, 1953, bearing bates number TVH_00008089

274   St. Helena Star, February 24, 1955, bearing bates                                          S
      number TVH0004629
275   Farm News, Agriculture Extension Service; St. Helena                                       S
      Star, February 24, 1955; JRP0000305‐000306;
      Miltenberger Decl. Exh. XX
276   Battle Rages Over Napa Valley Quarry Truck Road, San                                       S
      Francisco Examiner, November 2, 1959, bearing bates
      number TVH_00008074
277   County To Remodel Entrance to ToKalon Church, Napa                                         S
      Valley Register, May 25, 1961, bearing bates number
      TVH_00008075



                                                                   - 29 -
                                                                                                           EXHIBIT B - PAGE 72
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 73 of 84

TX                                                              Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                  Objection
No.                                                              Witness          Only          to Admit                       Admitted
278   Krug Buys Vineyard ‐$1.3M, Santa Rosa Press                                                   S
      Democrat, January 1, 1962, bearing bates number
      TVH00004631
279   Krug Buys Old Rival, San Francisco Chronicle, January                                        S
      19, 1962, bearing bates number JRP0000307;
      Miltenberger Decl. Exh. KKKK
280   Krug Buys Old Rival, San Francisco Chronicle, January                                        S
      19, 1962, bearing bates numbers JRP0000308‐309;
      Miltenberger Decl. Exh. T
281   The New Vineyard, Bottles and Bins, Volume XIV,                                              S
      April 1962, bearing bates numbers TVH00004633‐4634

282   Excerpt: Twenty‐Five Years Ago Today, To Kalon                                               S
      Spring Water, Napa Valley Register, August 4, 1962,
      bearing bates number TVH_00008073
283   Our County Offers Variety of Beauty, Lura L. Frati, The                                      S
      Petaluma Argus Courier, November 20, 1962, bearing
      bates number JRP0000310‐ 000311; Miltenberger Decl.
      Exh. U
284   Wines in the Traditional Manner, Pacific Coast Review,                                       S
      December 1963, bearing bates numbers
      TVH00004635‐4638
285   Ambassadors of Wine, Bottles and Bins, October 1964,                                         S
      bearing bates numbers TVH00004639‐ 4640

286   St. Helena...A HIstory, St. Helena Star, November 25,                                        S
      1965, bearing bates number JRP0000313; Miltenberger
      Decl. Exh. ZZ




                                                                     - 30 -
                                                                                                             EXHIBIT B - PAGE 73
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 74 of 84

TX                                                            Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                Objection
No.                                                            Witness          Only          to Admit                       Admitted
287   Wine Institute Letter to Mondavi (Gould), September                                         S
      28, 1966, bearing bates numbers JRP0000314‐0316;
      Miltenberger Decl. Exh. AAA
288   Things are Moving at Charles Krug, Wines & Vines,                                          S
      Volume 47, Number 10, October 1966, bearing bates
      numbers JRP0000317‐000320; Miltenberger Decl. Exh.
      QQQQ
289   Trial Begins in Stelling Estate, The Napa Register,                                        S
      December 7, 1966, bearing bates number
      JRP0000321‐0000324; Miltenberger Decl. Exh. BBB

290   Map of Napa Valley in 1950, Bottled Poetry, Lapsely,                                       S
      1966, bearing bates numbers TVH00005902‐5904;
      Miltenberger Decl. Exh. FFFF

291   News of 25 Years Ago (To Kalon Fire), Napa Register,                                       S
      May 24, 1967, bearing bates number JRP0000312;
      Miltenberger Decl. Exh. YY
292   Charles Krug Winery, Alex Lichine's Encyclopedia of                                        S
      Wines & Spirits, 1967, bearing bates numbers
      JRP0000325‐0000331; Miltenberger Decl. Exh. RRRR

293   Charles Krug Winery, Alexis Lichine's Encyclopedia of                                      S
      Wines & Spirits, 1968, bearing bates numbers
      TVH00004656‐4658
294   Mondavi Purchases 250 Choice Acres, Napa Valley                                            S
      Register, January 11, 1969, bearing bates number
      JRP0000332‐0000333; Miltenberger Decl. Exh. CCC




                                                                   - 31 -
                                                                                                           EXHIBIT B - PAGE 74
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 75 of 84

TX                                                             Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                 Objection
No.                                                             Witness          Only          to Admit                       Admitted
295   Mondavi Winery Purchases Land, Los Angeles Times,                                            S
      January 14, 1969, bearing bates numbers
      JRP0000334‐0000335; Miltenberger Decl. Exh. V
296   Mondavi Winery, San Francisco Chronicle, January 14,                                        S
      1969, bearing bates numbers JRP0000336‐000338;
      Miltenberger Decl. Exh. LLLL

297   Big Vineyard Buy in Napa, February 1969, bearing bates                                      S
      numbers JRP0000339‐342; Miltenberger Decl. Exh. III

298   Partial List of Pre‐Prohibition Napa Valley Wine                                            S
      Growers, November 23, 1969, bearing bates number
      TVH00004659
299   Excerpt from the Notes on the History of Napa Co. Vit.                                      S
      And Wine Making, November 23, 1969, bearing bates
      numbers JRP0000343‐346; Miltenberger Decl. Exh.
      HHH
300   Letter from the Wine Institute to Gould (Mondavi),                                          S
      August 24, 1970, bearing bates number
      JRP0000347‐000350; Miltenberger Decl. Exh. JJJ
301   Items pertaining to HW Crabb, received on loan from                                         S
      Gould (Mondavi), September 24, 1970, bearing bates
      numbers TVH00004500‐4502
302   Items pertaining to HW Crabb, received on loan from                                         S
      Gould (Mondavi), September 24, 1970, bearing bates
      number TVH00004664
303   Items pertaining to HW Crabb, received on loan from                                         S
      Gould (Mondavi), September 24, 1970, bearing bates
      number JRP000351‐000354; Miltenberger Decl. Exh.
      KKK

                                                                    - 32 -
                                                                                                            EXHIBIT B - PAGE 75
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 76 of 84

TX                                                            Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                Objection
No.                                                            Witness          Only          to Admit                       Admitted
304   Vines in the Sun, Idwal Jones, 1972                                                         S
305   Hamilton Walker Crabb, Wine Library, September 10,                                          S
      1973, bearing bates numbers JRP0000505‐000509;
      Miltenberger Decl. Exh. LLL

306   Napa, the Winiest County, The Wines of America by                                          S
      Leon D. Adams, published 1973, bearing bates numbers
      TVH00004665‐ 4685
307   Wine Making in the Napa Valley, Louis M. Martini,                                          S
      published 1973, bearing bates numbers
      TVH00004688‐4796
308   Napa, the Winiest County, The Wines of America by                                          S
      Leon D. Adams, published 1973, bearing bates numbers
      JRP0000355‐ 000380; Miltenberger Decl. Exh. GGGGG

309   Wine Making in the Napa Valley, Louis M. Martini,                                          S
      published 1973, bearing bates numbers
      JRP0000381‐489, Miltenberger Decl. Exh. DDDDD

310   The heroic builders of yore, California Wine, 1973,                                        S
      bearing bates numbers JRP0000490‐ 000494;
      Miltenberger Decl. Exh. SSSS
311   Wines & Vines, Frona Eunice Wait, 1973, bearing bates                                      S
      numbers JRP0000495‐0000504; Miltenberger Decl.
      Exh. TTTT
312   California WIneries, Napa Valley, Michael Topolos,                                         S
      1975, bearing bates numbers JRP000510‐514;
      Miltenberger Decl. Exh. UUUU




                                                                   - 33 -
                                                                                                           EXHIBIT B - PAGE 76
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 77 of 84

TX                                                              Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                  Objection
No.                                                              Witness          Only          to Admit                       Admitted
313   The California Wine Book, pp. 62, 174, Bob Thompson,                                          S
      1976, bearing bates numbers JRP0000515‐0000522;
      Miltenberger Decl. Exh. VVVV

314   Fictitious Business Name Statement ‐ To Kalon, Napa                                          S
      Valley Register, November 4, 1977, bearing bates
      numbers JRP0000532‐000534; Miltenberger Decl. Exh.
      DDD
315   Fictitious Business Name Statement ‐ To Kalon, Napa                                          S
      Valley Register, November 18, 1977, bearing bates
      number JRP0000539‐000541; Miltenberger Decl. Exh.
      FFF
316   Fictitious Business Name Statement ‐ To Kalon, Napa                                          S
      Valley Register, November 25, 1977, bearing bates
      number JRP0000542‐0000544; Miltenberger Decl. Exh.
      GGG
317   Department of Treasury letter to Sharon Lieff re To                                          S
      Kalon, November 10, 1977, bearing bates number
      JRP000535; Miltenberger Decl. Exh. MMM
318   Fictitious Business Name Statement ‐ To Kalon, Napa                                          S
      Valley Register, November 11, 1977, bearing bates
      numbers JRP0000536‐0000538; Miltenberger Decl.
      Exh. EEE
319   The heroic builders of yore, California Wine, Thompson,                                      S
      1977, bearing bates numbers JRP0000523‐0000531;
      Miltenberger Decl. Exh. WWWW




                                                                     - 34 -
                                                                                                             EXHIBIT B - PAGE 77
                                Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 78 of 84

TX                                                            Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                Objection
No.                                                            Witness          Only          to Admit                       Admitted
320   Letter to Tim Mondavi from William F. Heintz, March                                         S
      8, 1979, bearing bates numbers JRP0000545‐0000549;
      Miltenberger Decl. Exh. NNN

321   Letter to Tim Mondavi from William F. Heintz,                                              S
      September 18, 1979, bearing bates number
      JRP0000550‐0000552; Miltenberger Decl. Exh. OOO

322   Opus One schedule for Mouton People, November 7,                                           S
      1979, bearing bates numbers JRP0000553‐0000556;
      Miltenberger Decl. Exh. YYY

323   1979 Robert Mondavi Vineyards Map, Soil Types,                                             S
      bearing bates numbers JRP0000557‐0000566;
      Miltenberger Decl. Exh. XXX
324   Letter to Tim Mondavi from William Heintz, March 7,                                        S
      1980, bearing bates numbers JRP0000567‐0000569;
      Miltenberger Decl. Exh. PPP

325   The Myths of Estate Bottling, The Morning News, April                                      S
      6, 1980, bearing bates numbers JRP0000575‐0000578;
      Miltenberger Decl. Exh. W
326   Robert Mondavi's Harvest Seminars, Wines & Vines,                                          S
      April 1980, bearing bates numbers
      JRP0000570‐0000574; Miltenberger Decl. Exh. XXXX

327   The Growers Get Their Day In Sun, The Morning News,                                        S
      May 25, 1980, bearing bates numbers
      JRP0000579‐0000580; Miltenberger Decl. Exh. X



                                                                   - 35 -
                                                                                                           EXHIBIT B - PAGE 78
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 79 of 84

TX                                                              Sponsoring    Identification   Stipulation                       Date
                     Trial Exhibit Description                                                                 Objection
No.                                                              Witness          Only          to Admit                       Admitted
328   Vintage, pp. 21, 24, 78, Anita Clay Kornfield, 1980,                                          S
      bearing bates numbers TVH00004878‐ 4883

329   The Vineyards and Wine of HW Crabb and His                                                   S
      To‐Kalon Label, William F. Heintz, 1980, bearing bates
      numbers JRP00000832‐ 0000876; Miltenberger Decl.
      Exh. QQQ
330   Ouch Factor in Vintages, The Marion Star, January 12,                                        S
      1981, bearing bates number JRP0000594‐0000595;
      Miltenberger Decl. Exh. Y
331   Ouch Factor in Vintages, The Marion Star, January 12,                                        S
      1981, bearing bates number JRP0000596‐0000601;
      Miltenberger Decl. Exh. ZZZ

332   Memorandum to Mondavi from Bob Logan re 50 Acre                                              S
      Parcel in Oakville, May 12, 1981, bearing bates numbers
      TVH00004925‐4928
333   Letter to Mondavi from Charlie Williams re: 50 acre                                          S
      parcel joint venture, May 19, 1981, bearing bates
      number JRP0000602‐ 0000605; Miltenberger Decl. Exh.
      AAAA
334   Alexis Lichene's New Encylclopedia of Wines & Spirits,                                       S
      pp.494‐497, 1981, bearing bates numbers
      TVH00004921‐4924
335   This Blessed Land, Gene Dekovic, published 1981,                                             S
      bearing bates numbers JRP0000581‐0000585;
      Miltenberger Decl. Exh. YYYY




                                                                     - 36 -
                                                                                                             EXHIBIT B - PAGE 79
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 80 of 84

TX                                                              Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                  Objection
No.                                                              Witness          Only          to Admit                       Admitted
336   The Genie in the Bottle, Unraveling the Myths about                                           S
      Wine, Roger Morris, published 1981, bearing bates
      numbers JRP00000586‐0000593; Miltenberger Decl.
      Exh. ZZZZ
337   HW Crabb, 1828‐1899, compiled by Gunther R. Detert,                                          S
      History of Napa Valley, published 1981, bearing bates
      numbers JRP0000793‐0000819; Miltenberger Decl.
      Exh. RRR
338   Robert Mondavi at the Napa Valley Wine Symposium,                                            S
      February 1983, bearing bates numbers
      JRP0000606‐0000632; Miltenberger Decl. Exh. SSS

339   Winemaking in California, Ruth Teiser, published 1983,                                       S
      bearing bates numbers JRP0000633‐ 0000642;
      Miltenberger Decl. Exh. AAAAA
340   A Marriage Made in Napa, Moira Johnston, April 22,                                           S
      1984, bearing bates numbers JRP0000652‐0000659;
      Miltenberger Decl. Exh. MMMM

341   Robert Mondavi of the Napa Valley, Cyril Ray, 1984,                                          S
      bearing bates numbers JRP0000643‐ 0000651;
      Miltenberger Decl. Exh. BBBBB
342   Wine enthroned on Rutherford Bench, Chicago Tribune,                                         S
      January 25, 1985, bearing bates number
      JRP0000660‐0000661; Miltenberger Decl. Exh. Z
343   Growers look at grapes from ground up, Pittsburgh Post‐                                      S
      Gazette, April 10, 1985, bearing bates number
      JRP0000662‐ 0000663; Miltenberger Decl. Exh AA




                                                                     - 37 -
                                                                                                             EXHIBIT B - PAGE 80
                                 Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 81 of 84

TX                                                             Sponsoring    Identification   Stipulation                       Date
                    Trial Exhibit Description                                                                 Objection
No.                                                             Witness          Only          to Admit                       Admitted
344   Restaurant staffs taste samples of popular wines, The                                        S
      Indianapolis News, June 4, 1986, bearing bates number
      JRP0000664‐0000665; Miltenberger Decl. Exh. BB

345   Grape Expectations, Daily Record, January 18, 1987,                                         S
      bearing bates numbers JRP0000666‐0000670;
      Miltenberger Decl. Exh. CC

346   Robert Mondavi is international with Cabernet futures                                       S
      program, Wines & Vines, April 1987, bearing bates
      numbers TVH0005032‐5036
347   Cabernet Sauvignon futures offered by Mondavi look                                          S
      like solid investment, Atlanta Journal‐Constitution,
      April 8, 1987, bearing bates numbers
      TVH00005037‐5039
348   Mountain or Hillside Grapes Versus Valley Floor Grapes                                      S
      in the Napa Valley, bearing bates numbers
      JRP0000877‐0000902; Miltenberger Decl. Exh. TTT

349   Memorandum from Stuart Harrison to Cliff Adams re                                           S
      Copy for (Opus One) Promotional Brochure, April 23,
      1987, bearing bates numbers JRP0000675‐0000686;
      Miltenberger Decl. Exh. BBBB

350   Robert Mondavi is international with Cabernet futures                                       S
      program, Wines & Vines, April 1987, bearing bates
      numbers JRP0000671‐0000674; Miltenberger Decl.
      Exh. DD




                                                                    - 38 -
                                                                                                            EXHIBIT B - PAGE 81
                                  Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 82 of 84

TX                                                               Sponsoring    Identification   Stipulation                             Date
                    Trial Exhibit Description                                                                         Objection
No.                                                               Witness          Only          to Admit                             Admitted
351   Mondavi produced premium vintages, The Salt Lake                                               S
      Tribune, October 7, 1987, bearing bates number
      JRP0000687‐0000688; Miltenberger Decl. Exh. EE

352   Robert Mondavi speech, May 28, 1988, bearing bates                                            S
      numbers JRP0000695‐0000724; Miltenberger Decl.
      Exh. UUU
353   Fruit of the Vine by Betty Dobson, published 1988,                                            S
      bearing bates numbers JRP0000689‐0000694;
      Miltenberger Decl. Exh. CCCCC
354   Opus One Promotional Brochure; bearing bates numbers                                          S
      JRP0000820‐0000827; Miltenberger Decl. Exh. CCCC

355   Robert G. Mondavi, Oral History, UC Davis, Special                                            S
      Collections, 1995; bearing bates numbers
      JRP0000725‐0000760; Miltenberger Decl. Exh. EEEE

356   Harvest of Joy, pp. 57‐59, Robert Mondavi, 1998,                                              S
      bearing bates numbers TVH00005905‐ 5909;
      Miltenberger Decl. Exh. GGGG
357   Robert G. Mondavi, Notes by Nina Wemyss, 2000;                                                S
      bearing bates numbers JRP0000769‐ 0000782;
      Miltenberger Decl. Exh. DDDD
358   The Olive in California, pages 87‐88, Who Was                                                 S
      Frederico Pohndorff?, Judith Taylor, 2000, bearing bates
      numbers TVH_00008059‐8061
359   Excerpt of historic postcards from Sonoma County                                                        Hearsay; Authenticity
      Wineries, by Gail Unzelman and the Wine Library
      Associates of Sonoma County, published in 2006
      bearing bates number TVH00004588

                                                                      - 39 -
                                                                                                                   EXHIBIT B - PAGE 82
                               Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 83 of 84

TX                                                         Sponsoring    Identification   Stipulation                       Date
                   Trial Exhibit Description                                                              Objection
No.                                                         Witness          Only          to Admit                       Admitted
360   Napa Wine, A History from Mission Days to Present,                                       S
      Charles L. Sullivan, published 2008, bearing bates
      numbers TVH00005249‐5258; Miltenberger Decl. Exh.
      HHHH
361   Napa Wine, A History from Mission Days to Present,                                      S
      Charles L. Sullivan, 2008, bearing bates numbers
      TVH00005492‐5507; Miltenberger Decl. Exh. HHHH




                                                                - 40 -
                                                                                                        EXHIBIT B - PAGE 83
                                                   Case 4:19-cv-01424-YGR Document 183 Filed 09/21/20 Page 84 of 84



                                               1                                    CERTIFICATE OF SERVICE
                                               2           The undersigned certifies that Plaintiff and Consolidated Case Defendant The Vineyard

                                               3   House, LLC’s served the following document titled

                                               4    THE VINEYARD HOUSE’S TRIAL EXHIBIT LIST
                                               5
                                                   electronically upon the following parties by email from ehernandez@buchalter.com on this 21st day
                                               6
                                                   of September, 2020.
                                               7
                                                   Timothy J. Carlstedt
                                               8   (tcarlstedt@huntonak.com)
                                                   HUNTON ANDREWS KURTH LLP
                                               9   50 California Street, Suite 1700
                                                   San Francisco, CA 94111
                                        10         Tel.: (415) 975-3700
                                                   Fax: (415) 975-3701
                                        11
                                                   Edward T. Colbert
                                        12         (ecolbert@huntonak.com)
                                                   Erik C. Kane
                                        13         (ekane@huntonak.com)
                                                   William M. Merone
                                        14         (wmerone@huntonak.com)
                                                   Armin Ghiam
                                        15         (aghiam@huntonak.com)
                                                   HUNTON ANDREWS KURTH LLP
                                        16         2200 Pennsylvania Avenue, N.W.
                                                   Washington, D.C. 20037
                                        17         Tel.: (202) 955-1500
                                                   Fax: (202) 778-2201
                                        18

                                        19         Counsel for Constellation Brands U.S. Operations, Inc.

                                        20
                                                           I declare that I am employed in the office of a member of the bar of this court at whose
                                        21
                                                   direction the service was made. Executed on September 21, 2020, at Los Angeles, California.
                                        22

                                        23                      Elizabeth Hernandez                      /s/ Elizabeth Hernandez
                                                                                                         (Signature)
                                        24

                                        25

                                        26

                                        27

                                        28          BN 41831804v1

          BUCHALTER                                                      JOINT UPDATED TRIAL EXHIBITS LISTS - CASE NO. 4:19-cv-1424-YGR
A P R O F E S S I ON A L C OR P OR A T I O N
                 I R VIN E
